



Exhibit 10.2

EXECUTION COPY







FIVE-YEAR CREDIT AGREEMENT


DATED AS OF
OCTOBER 21, 2005


AMONG


GENERAL MILLS, INC.,


JPMORGAN CHASE BANK, N.A.
AS ADMINISTRATIVE AGENT,


AND


THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO


CITIGROUP GLOBAL MARKETS INC.,
AS SYNDICATION AGENT


BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC AND
DEUTSCHE BANK SECURITIES INC.,
AS DOCUMENTATION AGENTS


J.P. MORGAN SECURITIES INC. AND
CITIGROUP GLOBAL MARKETS INC.


LEAD ARRANGERS AND BOOK MANAGERS

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




TABLE OF CONTENTS

--------------------------------------------------------------------------------

PAGE

--------------------------------------------------------------------------------

ARTICLE 1
DEFINITIONS   Section 1.01. Defined Terms 1  Section 1.02. Other Interpretive
Provisions 16  Section 1.03. Accounting Principles 17    ARTICLE 2
THE CREDIT   Section 2.01. The Revolving Credit 17  Section 2.02. Registry 18 
Section 2.03. Procedure For Borrowing 18  Section 2.04. Conversion and
Continuation Elections 19  Section 2.05. Voluntary Termination or Reduction of
Commitments 20  Section 2.06. Optional Payments 21  Section 2.07. Repayment 21 
Section 2.08. Interest 21  Section 2.09. Fees 22  Section 2.10. Computation of
Fees and Interest 23  Section 2.11. Payments by the Company 23  Section 2.12.
Payments by the Banks to the Agent 24  Section 2.13. Sharing of Payments, Etc.
25  Section 2.14. Letters of Credit 25  Section 2.15. Increased Commitments;
Additional Banks 30    ARTICLE 3
TAXES, YIELD PROTECTION AND ILLEGALITY   Section 3.01. Taxes 32  Section 3.02.
Illegality 35  Section 3.03. Increased Costs and Reduction of Return 36  Section
3.04. Funding Losses 36  Section 3.05. Inability to Determine Rates 37  Section
3.06. Certificates of Banks 37  Section 3.07. Substitution of Banks 38  Section
3.08. Survival 38 



i

--------------------------------------------------------------------------------


ARTICLE 4
CONDITIONS PRECEDENT   Section 4.01. Conditions of Closing Date 38  Section
4.02. Conditions to All Borrowings and Issuances of Letters of Credit 40   
ARTICLE 5
REPRESENTATIONS AND WARRANTIES   Section 5.01. Existence and Power 40  Section
5.02. Corporate Authorization; No Contravention 41  Section 5.03. Governmental
Authorization 41  Section 5.04. Binding Effect 41  Section 5.05. Litigation 41 
Section 5.06. No Default 42  Section 5.07. ERISA 42  Section 5.08. Use of
Proceeds; Margin Regulations 42  Section 5.09. Title to Properties 43  Section
5.10. Taxes 43  Section 5.11. Environmental Matters 43  Section 5.12. Regulated
Entities 43  Section 5.13. Copyrights, Patents, Trademarks and Licenses, Etc.
43  Section 5.14. Financial Information 44    ARTICLE 6
AFFIRMATIVE COVENANTS   Section 6.01. Financial Statements 44  Section 6.02.
Certificates; Other Information 45  Section 6.03. Notices 45  Section 6.04.
Preservation of Corporate Existence, Etc. 47  Section 6.05. Insurance 47 
Section 6.06. Payment of Obligations 47  Section 6.07. Compliance with Laws 48 
Section 6.08. Inspection of Property and Books and Records 48  Section 6.09. Use
of Proceeds 48    ARTICLE 7
NEGATIVE COVENANTS   Section 7.01. Limitation on Liens 49  Section 7.02.
Disposition of Assets; Consolidations and Mergers 50  Section 7.03. Pari Passu
Ranking 51  Section 7.04. Transactions with Affiliates 52  Section 7.05. Margin
Stock 52  Section 7.06. Ratio of Earnings to Fixed Charges 52  Section 7.07.
Payments by Material Subsidiaries 52 



ii

--------------------------------------------------------------------------------


ARTICLE 8
EVENTS OF DEFAULT   Section 8.01. Event of Default 52  Section 8.02. Remedies
55  Section 8.03. Cash Cover 55  Section 8.04. Rights Not Exclusive 56   
ARTICLE 9
THE AGENTS   Section 9.01. Appointment and Authorization 56  Section 9.02.
Delegation of Duties 56  Section 9.03. Liability of Administrative Agent 56 
Section 9.04. Reliance by Agent 57  Section 9.05. Notice of Default 57  Section
9.06. Credit Decision 58  Section 9.07. Indemnification 58  Section 9.08.
Administrative Agent in Individual Capacity 59  Section 9.09. Successor
Administrative Agent 60  Section 9.10. Other Agents 60    ARTICLE 10
MISCELLANEOUS   Section 10.01. Amendments and Waivers 60  Section 10.02. Notices
61  Section 10.03. No Waiver; Cumulative Remedies 62  Section 10.04. Costs and
Expenses 62  Section 10.05. Indemnity 63  Section 10.06. Marshalling; Payments
Set Aside 64  Section 10.07. Successors and Assigns 64  Section 10.08.
Assignments, Participations, Etc. 64  Section 10.09. Confidentiality 67  Section
10.10. Set-off 68  Section 10.11. Notification of Addresses, Lending Offices,
Etc. 69  Section 10.12. Counterparts 69  Section 10.13. Severability 69  Section
10.14. No Third Parties Benefited 69  Section 10.15. Time 69  Section 10.16.
Governing Law and Jurisdiction 69  Section 10.17. Waiver of Jury Trial 70 
Section 10.18. Entire Agreement 70  Section 10.19. USA PATRIOT Act Notice 70 



iii

--------------------------------------------------------------------------------



SCHEDULES
Pricing Schedule
Schedule 2.01     Revolving Commitment of each Bank
EXHIBITS
Exhibit A    —    Notice of Borrowing
Exhibit B    —    Notice of Conversion/Continuation
Exhibit C    —    Assignment and Assumption Agreement
Exhibit D    —    Note





















iv

--------------------------------------------------------------------------------



FIVE-YEAR CREDIT AGREEMENT

        This FIVE-YEAR CREDIT AGREEMENT is entered into as of October 21, 2005,
among General Mills, Inc., a Delaware corporation (the “Company”), the several
financial institutions from time to time party to this Agreement (collectively,
the “Banks”; individually, a “Bank”), JPMorgan Chase, Bank, N.A., as
Administrative Agent.

        WHEREAS, the Banks have agreed to make available to the Company a
revolving credit facility upon the terms and conditions set forth in this
Agreement;

        NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, the parties agree as follows:

ARTICLE 1
DEFINITIONS

        Section 1.01.   Defined Terms.   In addition to the terms defined
elsewhere in this Agreement, the following terms have the following meanings:

        “Administrative Agent” means JPMorgan Chase in its capacity as
administrative agent for the Banks hereunder, and any successor in such
capacity.

        “Administrative Agent-Related Persons” means JPMorgan Chase and any
successor Administrative Agent arising under Section 9.09, together with their
respective Affiliates (including, in the case of JPMorgan Chase, J.P. Morgan
Securities Inc. as Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

        “Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent,
completed by such Bank and returned to the Administrative Agent (with a copy to
the Company).

        “Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise. Without
limitation, any director, executive officer or beneficial owner of 10% or more
of the equity of a Person shall for the purposes of this Agreement, be deemed to
control the other Person. Notwithstanding the foregoing, no Bank shall be deemed
an “Affiliate” of the Company or of any Subsidiary of the Company.





--------------------------------------------------------------------------------


        “Agent” means any of the Administrative Agent, the Syndication Agent or
the Documentation Agents.

        “Agent’s Payment Office” means the address for payments set forth on the
signature page hereto in relation to the Administrative Agent or such other
address as the Administrative Agent may from time to time specify in accordance
with Section 10.02.

        “Aggregate Revolving Commitment” means the combined Revolving
Commitments of the Banks, in the initial amount of One Billion One Hundred
Million Dollars ($1,100,000,000), as such amount may be increased pursuant to
Section 2.15, or reduced from time to time pursuant to the provisions of this
Agreement.

        “Agreement” means this Credit Agreement, as amended from time to time in
accordance with the terms hereof.

        “Applicable Margin” means:

          (i)       with respect to Base Rate Loans, 0%; and


          (ii)       with respect to Offshore Rate Loans, the applicable rate
per annum set forth in the Pricing Schedule.


        “Approved Fund” means any Fund that is managed (whether as manager or
administrator) by (i) a Bank, (ii) an Affiliate of a Bank or (iii) an entity or
an Affiliate of an entity that administers or manages a Bank.

        “Assignee” has the meaning specified in subsection 10.08(a).

        “Assignment and Acceptance” has the meaning specified in subsection
10.08(a).

        “Attorney Costs” means and includes all reasonable fees and reasonable
out-of-pocket disbursements of any law firm or other external counsel, the
reasonable allocated cost of internal legal services and all reasonable
out-of-pocket disbursements of internal counsel.

        “Bank” has the meaning specified in the introductory clause hereto;
provided that if and to the extent any Bank obtains funding for its Loans
hereunder from a domestic bank Affiliate of such Bank, all references to such
“Bank” in Sections 3.02 and 3.03 hereof shall be deemed to include such domestic
bank Affiliate and provided further that unless the context otherwise requires,
any reference to a Bank shall include an Issuing Bank.

        “Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11
U.S.C.ss.101, et seq.).



2

--------------------------------------------------------------------------------


        “Base Rate” means, for any day, the higher of (a) the Prime Rate and (b)
0.50% per annum above the Federal Funds Rate.

        “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.

        “Board of Directors” means either the board of directors of the Company
or any duly authorized committee of that board.

        “Borrowing” means a borrowing hereunder consisting of Loans made to the
Company on the same day by the Banks pursuant to Article 2.

        “Business Day” means any day other than a Saturday, Sunday or other day
on which commercial banks in New York City are authorized or required by law to
close and, if the applicable Business Day relates to any Offshore Rate Loan,
means such a day on which dealings are carried on in the London interbank
market.

        “Capital Adequacy Regulation” means any guideline, request or directive
of any central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Bank or of any corporation or other entity controlling a
Bank.

        “Capital Lease” has the meaning specified in the definition of “Capital
Lease Obligations.”

        “Capital Lease Obligations” means all material monetary obligations of
the Company or any of its Subsidiaries under any leasing or similar arrangement
which, in accordance with GAAP, is classified as a capital lease (“Capital
Lease”).

        “CERCLA” has the meaning specified in the definition of “Environmental
Laws.”

        “Closing Date” means the date on which all conditions precedent set
forth in Section 4.01 are satisfied or waived by all Banks.

        “Code” means the Internal Revenue Code of 1986, as amended, and
regulations promulgated thereunder.

        “Commitment Percentage” means, as to any Bank, the percentage equivalent
of such Bank’s Revolving Commitment divided by the Aggregate Revolving
Commitment.



3

--------------------------------------------------------------------------------


        “Contingent Obligation” means, as applied to any Person, any direct or
indirect liability of that Person with respect to any Indebtedness, lease,
dividend, Surety Instrument or other obligation (the “primary obligations”) of
another Person (the “primary obligor”), including any obligation of that Person,
whether or not contingent, (a) to purchase, repurchase or otherwise acquire such
primary obligations or any property constituting direct or indirect security
therefor, or (b) to advance or provide funds (i) for the payment or discharge of
any such primary obligation, or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, or (c) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, or (d) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof; in each case (a), (b), (c)
or (d), including arrangements wherein the rights and remedies of the holder of
the primary obligation are limited to repossession or sale of certain property
of such Person. The amount of any Contingent Obligation shall be deemed equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made or, if not stated or if indeterminable, the
maximum reasonably anticipated liability in respect thereof.

        “Contractual Obligations” means, as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument, document or agreement to
which such Person is a party or by which it or any of its property is bound and
which is material to such Person.

        “Controlled Group” means the Company and all Persons (whether or not
incorporated) under common control or treated as a single employer with the
Company pursuant to Section 414(b), (c), (m) or (o) of the Code.

        “Conversion Date” means any date on which the Company converts, either
pursuant to a Notice of Conversion/ Continuation or by automatic conversion
pursuant to Section 2.04, a Base Rate Loan to an Offshore Rate Loan; or an
Offshore Rate Loan to a Base Rate Loan.

        “Credit Exposure” means, with respect to any Bank at any time, (i) the
amount of its Revolving Commitment (whether used or unused) at such time or (ii)
if the Revolving Commitments have terminated in their entirety, the aggregate
outstanding principal amount of its Loans and its Letter of Credit Liabilities
at such time.

        “Default” means any event or circumstance which, with the giving of
notice, the lapse of time, or both, would (if not cured or otherwise remedied
during such time) constitute an Event of Default.

        “Documentation Agents” means each of Bank of America, N.A., Barclays
Bank PLC and Deutsche Bank Securities Inc., in its capacity as a documentation
agent in respect of this Agreement.

        “Dollars”, “dollars” and “$” each mean lawful money of the United
States.



4

--------------------------------------------------------------------------------


        “Domestic Lending Office” means, with respect to each Bank, the office
of that Bank designated as such in the signature pages hereto or such other
office of the Bank as it may from time to time specify to the Company and the
Administrative Agent.

        “Eligible Assignee” means (a) any Bank approved by each Issuing Bank;
(b) any Affiliate of a Bank approved by each Issuing Bank; (c) any Approved Fund
approved by each Issuing Bank; and (d) any other Person (other than a natural
Person) approved by (i) the Administrative Agent, (ii) each Issuing Bank and
(iii) unless (x) such Person is taking delivery of an assignment in connection
with physical settlement of a credit derivatives transaction or (y) an Event of
Default has occurred and is continuing, the Company (each such approval not to
be unreasonably withheld or delayed).

        “Environmental Claims” means all claims, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment or threat to public health, personal injury (including
sickness, disease or death), property damage, natural resources damage, or
otherwise alleging liability or responsibility for damages (punitive or
otherwise), cleanup, removal, remedial or response costs, restitution, civil or
criminal penalties, injunctive relief, or other type of relief, resulting from
or based upon the presence, placement, discharge, emission or release (including
intentional and unintentional, negligent and non-negligent, sudden or
non-sudden, accidental or non-accidental, placement, spills, leaks, discharges,
emissions or releases) of any Hazardous Material at, in, or from Property,
whether or not owned by the Company.

        “Environmental Laws” means all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters; including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Clean Air Act, the Federal Water Pollution Control Act of 1972,
the Solid Waste Disposal Act, the Federal Resource Conservation and Recovery
Act, the Toxic Substances Control Act and the Emergency Planning and Community
Right-to-Know Act.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and regulations promulgated thereunder.

        “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Company within the meaning of
Section 414(b), 414(c) or 414(m) of the Code.



5

--------------------------------------------------------------------------------


        “ERISA Event” means (a) a Reportable Event with respect to a Qualified
Plan or a Multiemployer Plan; (b) a withdrawal by the Company or any ERISA
Affiliate from a Qualified Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA); (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA or the commencement of proceedings by the PBGC to terminate a
Qualified Plan or Multiemployer Plan subject to Title IV of ERISA; (e) a failure
by the Company or any member of the Controlled Group to make required
contributions to a Qualified Plan or Multiemployer Plan; (f) an event or
condition which might reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Qualified Plan or Multiemployer Plan; (g) the imposition of any
liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate;
or (h) an application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code with respect to any Plan.

        “Eurodollar Reserve Percentage” has the meaning specified in the
definition of “Offshore Rate”.

        “Event of Default” has the meaning specified in Section 8.01.

        “Exchange Act” means the Securities and Exchange Act of 1934, and
regulations promulgated thereunder.

        “Existing Agreement” means the Five Year Credit Agreement dated as of
January 24, 2001, as amended, among the Company, certain financial institutions,
JPMorgan Chase Bank, N.A. as Administrative Agent, Citigroup Global Markets Inc.
as Syndication Agent, and Barclays Bank PLC and Credit Suisse First Boston, as
Co-Documentation Agents.

        “Federal Funds Rate” means, for any day, the rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective)". If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotation”) for such day under the caption “Federal Funds Effective Rate”. If on
any relevant day the appropriate rate for such previous day is not yet published
in either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day
will be the arithmetic mean as determined by the Administrative Agent of the
rates for the last transaction in overnight Federal funds arranged prior to 9:00
a.m. (New York City time) on that day by each of three leading brokers of
Federal funds transactions in New York City selected by the Administrative
Agent.



6

--------------------------------------------------------------------------------


        “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System, or any entity succeeding to any of its principal functions.

        “Fee Letters” means that certain letter agreement between the Company,
J.P. Morgan Securities Inc. and JPMorgan Chase dated September 12, 2005 and that
certain letter agreement between the Company and Citigroup Global Markets Inc.
dated September 12, 2005.

        “Form W-8BEN” has the meaning specified in subsection 3.01(f).

        “Form W-8ECI” has the meaning specified in subsection 3.01(f).

        “Fund” means any Person (other than a natural Person) that is (or will
be) engaged in purchasing, holding or otherwise investing in commercial loans in
the ordinary course of its business.

        “GAAP” means generally accepted accounting principles set forth from
time to time in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), or in such other statements by such other entity as may be in
general use by significant segments of the U.S. accounting profession, which are
applicable to the circumstances as of the date of determination.

        “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

        “Hazardous Materials” means all those substances which are regulated by,
or which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, hazardous waste, hazardous constituent, special waste, hazardous
substance, hazardous material, or toxic substance, or petroleum or petroleum
derived substance or waste.

        “Indebtedness” of any Person means, without duplication, (a) all
indebtedness for borrowed money; (b) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business pursuant to ordinary
terms); (c) all non-contingent reimbursement or payment obligations with respect
to Surety Instruments; (d) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses (other than
trade payables entered into in the Ordinary Course of Business); (e) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
Property acquired by the Person (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property); (f) all Capital Lease Obligations; and
(g) all net obligations with respect to Rate Contracts.



7

--------------------------------------------------------------------------------


        “Indemnified Person” has the meaning specified in subsection 10.05.

        “Indemnified Liabilities” has the meaning specified in subsection 10.05.

        “Insolvency Proceeding” means (a) any case, action or proceeding before
any court or other Governmental Authority relating to bankruptcy,
reorganization, insolvency, liquidation, receivership, dissolution, winding-up
or relief of debtors, or (b) any general assignment for the benefit of
creditors, composition, marshalling of assets for creditors, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; in each case (a) and (b) undertaken under U.S. Federal, State or
foreign law, including the Bankruptcy Code.

        “Interest Payment Date” means, with respect to any Offshore Rate Loan,
the last day of the Interest Period applicable to such Loan and, with respect to
Base Rate Loans, the last Business Day of each calendar quarter and each date a
Base Rate Loan is converted into an Offshore Rate Loan, provided, however, that
if any Interest Period for an Offshore Rate Loan exceeds three months, the date
which falls three months after the beginning of such Interest Period and after
each Interest Payment Date thereafter shall also be an Interest Payment Date.

        “Interest Period” means, with respect to any Offshore Rate Loan, the
period commencing on the Business Day the Loan is disbursed or continued or on
the Conversion Date on which the Loan is converted to the Offshore Rate Loan and
ending on the date one week or one, two, three or six months (or, if available,
as determined by the Majority Banks, nine or twelve months) thereafter, as
selected by the Company in its Notice of Borrowing or Notice of
Conversion/Continuation;

provided that:

        (i)         if any Interest Period would otherwise end on a day which is
not a Business Day, that Interest Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month, in which event such Interest
Period shall end on the immediately preceding Business Day;


        (ii)        any Interest Period that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period; and


        (iii)        no Interest Period may end after the Revolving Termination
Date.




8

--------------------------------------------------------------------------------


        “Issuing Bank” means JPMorgan Chase, Citibank, N.A. or any other Bank
designated by the Company that may agree (pursuant to an instrument in form
reasonably satisfactory to the Administrative Agent) to issue Letters of Credit
hereunder, each in its capacity as an issuer of a Letter of Credit hereunder.

        “JPMorgan Chase” means JPMorgan Chase Bank, N.A. and its successors.

        “Lead Arrangers” means J.P. Morgan Securities Inc. and Citigroup Global
Markets Inc.

        “Letter of Credit” means a letter of credit issued or to be issued
hereunder by an Issuing Bank.

        “Letter of Credit Fee Rate” means the applicable rate per annum set
forth in the Pricing Schedule.

        “Letter of Credit Liabilities” means, for any Bank and at any time, such
Bank’s ratable participation in the sum of (i) the aggregate amount then owing
by the Company in respect of amounts paid by the Issuing Bank upon a drawing
under a Letter of Credit issued hereunder and (ii) the aggregate amount then
available for drawing under all outstanding Letters of Credit.

        “Lending Office” means, with respect to any Bank, the office or offices
of the Bank specified as its “Lending Office” or “Domestic Lending Office” or
“Offshore Lending Office”, as the case may be, in its Administrative
Questionnaire, or such other office or offices of the Bank as it may from time
to time notify the Company and the Administrative Agent.

        “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge or deposit arrangement, encumbrance, lien (statutory or
other) or preference, priority or other security interest or preferential
arrangement of any kind or nature whatsoever (including those created by,
arising under or evidenced by any conditional sale or other title retention
agreement, the interest of a lessor under a Capital Lease Obligation, any
financing lease having substantially the same economic effect as any of the
foregoing, or the filing of any financing statement naming the owner of the
asset to which such lien relates as debtor, under the UCC or any comparable law)
and any contingent or other agreement to provide any of the foregoing, but not
including the interest of a lessor under an Operating Lease.



9

--------------------------------------------------------------------------------


        “Loan” means an extension of credit by a Bank to the Company pursuant to
Article 2, and may be a Base Rate Loan or an Offshore Rate Loan.

        “Loan Documents” means this Agreement and all documents delivered by the
Company to the Administrative Agent or an Issuing Bank in connection herewith.

        “Majority Banks” means at any time Banks then holding at least 51% of
the aggregate amount of the Credit Exposures at such time.

        “Margin Stock” means “margin stock” as such term is defined in
Regulation T, U or X of the Federal Reserve Board.

        “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, any of the operations, business, properties or
condition (financial or otherwise) of the Company or the Company and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Company to perform under any Loan Document and avoid any Event of Default; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability of any Loan Document.

        “Material Subsidiary” means any Subsidiary of the Company, whether now
owned or hereafter formed or acquired, whose total assets at any time equal or
exceed ten percent (10%) of the Company’s total assets as shown on the Company’s
consolidated balance sheet for its most recent fiscal quarter.

        “Multiemployer Plan” means a “multiemployer plan” (within the meaning of
Section 4001(a)(3) of ERISA) and to which any member of the Controlled Group
makes, is making, or is obligated to make contributions or, during the preceding
three calendar years, has made, or been obligated to make, contributions.

        “Note” has the meaning set forth in Section 2.02(b).

        “Notice of Borrowing” means a notice given by the Company to the
Administrative Agent pursuant to Section 2.03, in substantially the form of
Exhibit A.

        “Notice of Conversion/Continuation” means a notice given by the Company
to the Administrative Agent pursuant to Section 2.04, in substantially the form
of Exhibit B.

        “Notice of Issuance” means any notice delivered pursuant to subsection
2.14(b) hereof.

        “Notice of Lien” means any “notice of lien” or similar document intended
to be filed or recorded with any court, registry, recorder’s office, central
filing office or other Governmental Authority for the purpose of evidencing,
creating, perfecting or preserving the priority of a Lien securing obligations
owing to a Governmental Authority.



10

--------------------------------------------------------------------------------


        “Obligations” means all Loans, advances, debts, liabilities,
obligations, covenants and duties owing by the Company to any Bank, the
Administrative Agent, or any other Indemnified Person, that arises under any
Loan Document, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired.

        “Offshore Lending Office” means with respect to each Bank, the office of
such Bank designated as such in its Administrative Questionnaire or such other
office of such Bank as such Bank may from time to time specify to the Company
and the Administrative Agent.

        “Offshore Rate” means for any Interest Period with respect to any
Offshore Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

Offshore Rate =   Offshore Base Rate

--------------------------------------------------------------------------------

1.00 – Eurodollar Reserve Percentage  


        Where,

        “Offshore Base Rate” means, for such Interest Period:

        (a)        the rate per annum (carried out to the fifth decimal place)
equal to the rate determined by the Administrative Agent to be the offered rate
that appears on the page of the Telerate Screen that displays an average British
Bankers Association Interest Settlement Rate (such page currently being page
number 3750) for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term approximately equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or


        (b)        in the event the rate referenced in the preceding subsection
(a) does not appear on such page or service or such page or service shall cease
to be available, the rate per annum (carried out to the fifth decimal place)
equal to the rate determined by the Administrative Agent to be the offered rate
on such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, or




11

--------------------------------------------------------------------------------


        (c)        in the event the rates referenced in the preceding
subsections (a) and (b) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest at which Dollar deposits (for
delivery on the first day of such Interest Period) in same day funds in the
approximate amount of the applicable Offshore Rate Loan and with a term
equivalent to such Interest Period would be offered by its London Branch to
major banks in the offshore Dollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period.


          “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, rounded upward to the
next 1/100th of 1%) in effect on such day, whether or not applicable to any
Bank, under regulations issued from time to time by the Federal Reserve Board
for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Offshore Rate
for each outstanding Offshore Rate Loan shall be adjusted automatically as of
the effective date of any change in the Eurodollar Reserve Percentage.


        “Offshore Rate Loan” means a Loan that bears interest based on the
Offshore Rate.

        “Operating Lease” means, as applied to any Person, any lease of Property
which is not a Capital Lease.

        “Ordinary Course of Business” means, in respect of any transaction
involving the Company or any Subsidiary of the Company, the ordinary course of
such Person’s business, as conducted by any such Person and undertaken by such
Person in good faith and not for purposes of evading any covenant or restriction
in any Loan Document.

        “Organization Documents” means, for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation.

        “Other Taxes” has the meaning specified in subsection 3.01(b).

        “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any of its principal functions under ERISA.

        “Participant” has the meaning specified in subsection 10.08(b).

        “Payment Date” has the meaning specified in subsection 2.14(c).



12

--------------------------------------------------------------------------------


        “Person” means an individual, partnership, corporation, business trust,
limited liability company, joint stock company, trust, unincorporated
association, joint venture or Governmental Authority.

        “Plan” means a Multiemployer Plan or a Qualified Plan.

        “Pricing Schedule” means the schedule attached hereto and identified as
such.

        “Prime Rate” means, for any day, the rate of interest in effect for such
day as publicly announced from time to time by JPMorgan Chase in New York City
as its “prime rate.” It is a rate set by JPMorgan Chase based upon various
factors including JPMorgan Chase’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the prime rate announced by JPMorgan Chase shall take effect at the opening
of business on the day specified in the public announcement of such change.

        “Property” means any estate or interest in any kind of property or
asset, whether real, personal or mixed, and whether tangible or intangible.

        “Qualified Plan” means a pension plan intended to be tax-qualified under
Section 401(a) of the Code, which is subject to Title IV of ERISA and which any
member of the Controlled Group sponsors, maintains, or to which it makes, is
making or is obligated to make contributions, or in the case of a multiple
employer plan (as described in Section 4064(a) of ERISA) has made contributions
at any time during the immediately preceding period covering at least five (5)
plan years, but excluding any Multiemployer Plan.

        “Rate Contracts” means swap agreements (as such term is defined in
Section 101 of the Bankruptcy Code) and any other agreements or arrangements
designed to provide protection against fluctuations in interest rates.

        “Ratio of Earnings to Fixed Charges” means the Ratio of Earnings to
Fixed Charges as reported by the Company in its most recent Form 10-K Annual
Report filed with the Securities and Exchange Commission or in its most recent
officer’s certificate delivered pursuant to Section 6.01(c), provided that the
components of the numerator and denominator of such ratio are computed in each
such filing or certificate in the same manner as computed in the Company’s Form
10-K Annual Report for the period ended May 29, 2005. For purposes of computing
this ratio, earnings represent pretax income from continuing operations plus
fixed charges (net of capitalized interest). Fixed charges represent gross
interest (whether expensed or capitalized) and one-third (the proportion deemed
representative of the interest factor) of rents of continuing operations.

        “Register” has the meaning set forth in Section 2.02(a).



13

--------------------------------------------------------------------------------


        “Reimbursement Obligation” has the meaning specified in subsection
2.14(c).

        “Reportable Event” means, as to any Plan, (a) any of the events set
forth in Section 4043(b) of ERISA or the regulations thereunder, other than any
such event for which the 30-day notice requirement under ERISA has been waived
in regulations issued by the PBGC, (b) a withdrawal from a Plan described in
Section 4063 of ERISA, or (c) a cessation of operations described in Section
4062(e) of ERISA.

        “Requirement of Law” means, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

        “Responsible Officer” means the chief executive officer, any vice
chairman or the president of the Company, or any other officer having
substantially the same authority and responsibility; or, with respect to
compliance with financial covenants, the chief financial officer, the treasurer,
the senior vice president, corporate finance or any director of finance of the
Company, or any other officer having substantially the same authority and
responsibility.

        “Revolving Commitment” means, with respect to each Bank, the amount set
forth opposite such Bank’s name in Schedule 2.01 under the heading “Revolving
Commitment”, as such amount may be increased pursuant to Section 2.15, or from
time to time be reduced pursuant to Section 2.05, or increased or reduced as a
result of one or more assignments pursuant to Section 10.08.

        “Revolving Termination Date” means the earlier to occur of:

        (a)       October 21, 2010; and


        (b)       the date on which the Aggregate Revolving Commitment shall
terminate in accordance with the provisions of this Agreement.


        “SEC” means the Securities and Exchange Commission, or any entity
succeeding to any of its principal functions.

        “Subsidiary” of a Person means any corporation, association,
partnership, joint venture or other business entity of which more than 51% of
the voting stock or other equity interests (in the case of Persons other than
corporations), is owned or controlled directly or indirectly by the Person, or
one or more of the Subsidiaries of the Person, or a combination thereof. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company.



14

--------------------------------------------------------------------------------


        “Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

        “Syndication Agent” means Citigroup Global Markets Inc., in its capacity
as syndication agent in respect of this Agreement.

        “Taxes” has the meaning specified in subsection 3.01(a).

        “Total Outstanding Amount” means at any time the sum of (i) the
aggregate outstanding principal amount of the Loans at such time after giving
effect, if one or more Loans are being made at such time, to any substantially
concurrent application of the proceeds thereof to repay other Loans or Letter of
Credit Liabilities plus, without duplication, (ii) the aggregate amount of the
Letter of Credit Liabilities of all Banks at such time.

        “Tranche” means a group of Offshore Rate Loans having the same Interest
Period.

        “Transferee” has the meaning specified in Section 10.09.

        “Type” means, as to any Loan, its nature as a Base Rate Loan or an
Offshore Rate Loan.

        “UCC” means the Uniform Commercial Code as in effect in the State of New
York.

        “Unfunded Pension Liabilities” means the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used by the Plan’s
actuaries for funding the Plan pursuant to Section 412 of the Code for the
applicable plan year.

        “United States” and “U.S.” each means the United States of America.

        “Voting Stock” means shares of stock of a corporation of any class or
classes (however designated) having ordinary voting power for the election of a
majority of the members of the board of directors (or other governing body) of
such corporation, other than stock having such power only by reason of the
happening of a contingency.

        “Wholly-Owned Subsidiary” of a Person means any corporation,
association, partnership or other business entity in which (other than
directors’ qualifying shares required by law) 100% of the capital stock of each
class having ordinary voting power and 100% of the capital stock of every other
class, or 100% of all other equity interests (in the case of Persons other than
corporations), in each case at the time as of which any determination is being
made, is owned, beneficially and of record, by such Person, or by one or more of
the other Wholly-Owned Subsidiaries of such Person, or both.



15

--------------------------------------------------------------------------------


        “Withdrawal Liabilities” means, as of any determination date, the
aggregate amount of the liabilities, if any, pursuant to Section 4201 of ERISA
if the Controlled Group made a complete withdrawal from all Multiemployer Plans
and any increase in contributions pursuant to Section 4243 of ERISA.

        Section 1.02.   Other Interpretive Provisions.

        (a)       Defined Terms.    Unless otherwise specified herein or
therein, all terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant
hereto. The meaning of defined terms shall be equally applicable to the singular
and plural forms of the defined terms. Terms (including uncapitalized terms) not
otherwise defined herein and that are defined in the UCC shall have the meanings
therein described.

        (b)       The Agreement.   The words “hereof”, “herein”, “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
subsection, section, schedule and exhibit references are to this Agreement
unless otherwise specified.

        (c)       Certain Common Terms.

        (i)        The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced.


        (ii)        The term “including” is not limiting and means “including
without limitation.”


        (d)       Performance; Time.    Whenever any performance obligation
hereunder shall be stated to be due or required to be satisfied on a day other
than a Business Day, such performance shall be made or satisfied on the next
succeeding Business Day. In the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including”; the
words “to” and “until” each mean “to but excluding”, and the word “through”
means “to and including.” If any provision of this Agreement refers to any
action taken or to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.

        (e)       Contracts.    Unless otherwise expressly provided herein,
references to agreements and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document.



16

--------------------------------------------------------------------------------


        (f)        Laws.   References to any statute or regulation are to be
construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting the statute or regulation.

       (g)        Captions.   The captions and headings of this Agreement are
for convenience of reference only and shall not affect the interpretation of
this Agreement.

       (h)        Independence of Provisions.   The parties acknowledge that
this Agreement and other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

        Section 1.03.   Accounting Principles.   (a) Unless the context
otherwise clearly requires, all accounting terms not expressly defined herein
shall be construed, and all financial computations required under this Agreement
shall be made, in accordance with GAAP, consistently applied.

        (b)        References herein to “fiscal year” and “fiscal quarter” refer
to such fiscal periods of the Company.

ARTICLE 2
THE CREDIT

        Section 2.01.   The Revolving Credit.   Each Bank severally agrees, on
the terms and conditions hereinafter set forth, to make Loans to the Company
from time to time on any Business Day during the period from the Closing Date to
the Revolving Termination Date, in an amount such that (i) the aggregate
principal amount of Loans by such Bank at any one time outstanding plus the
aggregate amount of its Letter of Credit Liabilities at such time shall not
exceed the amount of its Revolving Commitment and (ii)  the Total Outstanding
Amount shall not exceed the Aggregate Revolving Commitment. Within the limits of
each Bank’s Revolving Commitment, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.01, prepay pursuant to
Section 2.06 and reborrow pursuant to this Section 2.01.



17

--------------------------------------------------------------------------------


        Section 2.02.   Registry.   (a)  The Administrative Agent shall maintain
a register (the “Register”) on which it will record the Revolving Commitment of
each Bank, each Loan made by such Bank and each repayment of any Loan made by
such Bank. Any such recordation by the Administrative Agent on the Register
shall be conclusive, absent manifest error. With respect to any Bank, the
assignment or other transfer of the Revolving Commitment of such Bank and the
rights to the principal of, and interest on, any Loan made and Note issued
pursuant to this Agreement shall not be effective until such assignment or other
transfer is recorded on the Register and otherwise complies with Section
10.08(a). The registration of assignment or other transfer of all or part of the
Revolving Commitment, Loans and Notes for a Bank shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement referred to in Section 10.08(a). The Register shall be
available at the offices where kept by the Administrative Agent for inspection
by the Company and any Bank at any reasonable time upon reasonable prior notice
to the Administrative Agent. The Company may not replace any Bank pursuant to
Section 3.07 unless, with respect to any Loans made by such Bank, the
requirements of this subsection have been satisfied. Each Bank shall record on
its internal records (including computerized systems) the foregoing information
as to its own Revolving Commitment and Loans. Failure to make any such
recordation, or any error in such recordation, shall not affect the obligations
of the Company under the Loan Documents.

        (b)        The Company hereby agrees that, upon the request of any Bank
at any time, such Bank’s Loans shall be evidenced by a promissory note or notes
of the Company (each a “Note”), substantially in the form of Exhibit D hereto,
payable to the order of such Bank and representing the obligation of the Company
to pay the unpaid principal amount of the Loans made by such Bank, with interest
as provided herein on the unpaid principal amount from time to time outstanding.

        Section 2.03.   Procedure For Borrowing.   (a)  Each Borrowing of Loans
shall be made upon the Company’s irrevocable written notice delivered to the
Administrative Agent in accordance with Section 10.02 in the form of a Notice of
Borrowing, which notice must be received by the Administrative Agent (i) prior
to Noon (New York City time) three Business Days prior to the requested
Borrowing date, in the case of Offshore Rate Loans; and (ii) prior to Noon (New
York City time) on the requested Borrowing date, in the case of Base Rate Loans,
specifying in each case:

        (A)        the amount of the Borrowing, which shall be in an aggregate
minimum principal amount of Five Million Dollars ($5,000,000) or any multiple of
One Million Dollars ($1,000,000) in excess thereof for each Type of Loan;


        (B)        the requested Borrowing date, which shall be a Business Day;


        (C)        whether the Borrowing is to be comprised of Offshore Rate
Loans or Base Rate Loans; and




18

--------------------------------------------------------------------------------


        (D)        the duration of the Interest Period applicable to such Loans
included in such notice. If the Notice of Borrowing shall fail to specify the
duration of the Interest Period for any Borrowing comprised of Offshore Rate
Loans, such Interest Period shall be one month.


The exercise by the Company of the elections specified above shall be subject to
the limitation that no more than ten Tranches of Offshore Rate Loans may be
outstanding at any one time.

        (b)        Upon receipt of the Notice of Borrowing, the Administrative
Agent will promptly notify each Bank thereof and of the amount of such Bank’s
Commitment Percentage of the Borrowing.

        (c)        Each Bank will make the amount of its Commitment Percentage
of the Borrowing available to the Administrative Agent for the account of the
Company at the Agent’s Payment Office by 2:00 p.m. (New York City time) on the
Borrowing date requested by the Company in funds immediately available to the
Administrative Agent. Any such amount which is received by the Administrative
Agent later than 2:00 p.m. (New York City time) shall be deemed to have been
received on the immediately succeeding Business Day. The proceeds of all such
Loans will then be made available to the Company by the Administrative Agent by
wire transfer in accordance with written instructions provided to the
Administrative Agent by the Company of like funds as received by the
Administrative Agent.

        (d)        Unless the Majority Banks shall otherwise agree, during the
existence of a Default or Event of Default, the Company may not elect to have a
Loan be made as an Offshore Rate Loan.

        Section 2.04.   Conversion and Continuation Elections.   (a)  The
Company may upon irrevocable written notice to the Administrative Agent in
accordance with subsection 2.04(b):

        (i)        elect to convert on any Business Day, any Base Rate Loans (or
any part thereof in an amount not less than $5,000,000, or that is in an
integral multiple of $1,000,000 in excess thereof) into Offshore Rate Loans; or


        (ii)        elect to convert on any Interest Payment Date any Offshore
Rate Loans maturing on such Interest Payment Date (or any part thereof in an
amount not less than $5,000,000, or that is in an integral multiple of
$1,000,000 in excess thereof) into Base Rate Loans; or


        (iii)        elect to renew on any Interest Payment Date any Offshore
Rate Loans maturing on such Interest Payment Date (or any part thereof in an
amount not less than $5,000,000, or that is in an integral multiple of
$1,000,000 in excess thereof).




19

--------------------------------------------------------------------------------


        (b)        The Company shall deliver a Notice of Conversion/Continuation
in accordance with Section 10.02 to be received by the Administrative Agent not
later than Noon (New York City time) at least three Business Days in advance of
the Conversion Date or continuation date, specifying in each case:

          (A)       the proposed Conversion Date or continuation date;


          (B)       the aggregate amount of Loans to be converted or renewed;


          (C)       the nature of the proposed conversion or continuation; and


          (D)       the duration of the requested Interest Period.


The exercise by the Company of the elections specified above shall be subject to
the limitation that no more than ten Tranches of Offshore Rate Loans may be
outstanding at any one time.

        (c)        If upon the expiration of any Interest Period applicable to
Offshore Rate Loans, the Company has failed to deliver timely a Notice of
Conversion/Continuation selecting a new Interest Period to be applicable to such
Offshore Rate Loans or if any Default or Event of Default shall then exist, the
Company shall be deemed to have elected to convert such Offshore Rate Loans into
Base Rate Loans effective as of the expiration date of such current Interest
Period.

        (d)        Upon receipt of a Notice of Conversion/Continuation, the
Administrative Agent will promptly notify each Bank thereof, or, if no timely
notice is provided by the Company, the Administrative Agent will promptly notify
each Bank of the details of any automatic conversion. All conversions and
continuations shall be made pro rata according to the respective outstanding
principal amounts of the Loans held by each Bank with respect to which the
notice was given.

        (e)        Unless the Majority Banks shall otherwise agree, during the
existence of a Default or Event of Default, the Company may not elect to have a
Loan converted into or continued as an Offshore Rate Loan.

        Section 2.05.   Voluntary Termination or Reduction of Commitments.   The
Company may, upon not less than three Business Days’ prior notice to the
Administrative Agent, terminate the Aggregate Revolving Commitment or
permanently reduce the Aggregate Revolving Commitment by an aggregate minimum
amount of $25,000,000 or any multiple of $5,000,000 in excess thereof; provided
that no such reduction or termination shall be permitted if, after giving effect
thereto and to any prepayments of the Loans made on the effective date thereof,
the then Total Outstanding Amount would exceed the amount of the Aggregate
Revolving Commitment then in effect. Any reduction of the Aggregate Revolving
Commitment shall be applied to each Bank’s Revolving Commitment in accordance
with such Bank’s Commitment Percentage. All accrued facility fees to, but not
including the effective date of any reduction or termination of Revolving
Commitments, shall be paid on the effective date of such reduction or
termination.



20

--------------------------------------------------------------------------------


        Section 2.06.   Optional Payments.   Subject to Section 3.04, the
Company may, at any time or from time to time, upon at least three Business
Day’s written notice to the Administrative Agent, ratably prepay Loans in whole
or in part, in amounts of $5,000,000 or any multiple of $1,000,000 in excess
thereof. Such notice of prepayment shall specify the date and amount of such
prepayment and whether such prepayment is of Base Rate Loans, or Offshore Rate
Loans, or any combination thereof. Such notice shall not thereafter be revocable
by the Company and the Administrative Agent will promptly notify each Bank
thereof and of such Bank’s Commitment Percentage of such prepayment. If such
notice is given by the Company, the Company shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to each such date on the
amount prepaid and any amounts required pursuant to Section 3.04.

        Section 2.07.   Repayment.   The Company shall repay to the Banks in
full on the Revolving Termination Date the aggregate principal amount of the
Loans outstanding on the Revolving Termination Date.

        Section 2.08.   Interest.   (a)  Subject to subsection 2.08(c), each
Loan shall bear interest on the outstanding principal amount thereof from the
date when made until it becomes due at a rate per annum equal to the Offshore
Rate or the Base Rate, as the case may be, plus the Applicable Margin.

        (b)        Interest on each Loan shall be paid in arrears on each
Interest Payment Date. Interest shall also be paid on the date of any prepayment
of Loans pursuant to Section 2.06 for the portion of the Loans so prepaid and
upon payment (including prepayment) in full thereof. Any interest accrued
pursuant to subsection 2.08(c) shall be paid on demand.

        (c)        If any principal of or interest on any Loan or any other fee
or other amount payable by the Company under any Loan Document is not paid when
due (following the expiration of any grace period specified in Article VIII),
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest (after as well as before entry of judgment thereon to the
extent permitted by law) at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in subsection 2.08(a) or (ii) in the case of any other amount, at a
rate per annum equal to the Base Rate plus 2%.



21

--------------------------------------------------------------------------------


        (d)        Anything herein to the contrary notwithstanding, the
obligations of the Company hereunder shall be subject to the limitation that
payments of interest shall not be required, for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by the respective Bank would be contrary to the
provisions of any law applicable to such Bank limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such Bank,
and in such event the Company shall pay such Bank interest at the highest rate
permitted by applicable law.

        Section 2.09.   Fees

        (a)        Facility Fees.   The Company shall pay to the Administrative
Agent for the account of each Bank a facility fee on such Bank’s Credit
Exposure, computed on a quarterly basis in arrears on the last Business Day of
each calendar quarter, at a rate per annum equal to the applicable Facility Fee
Rate set forth in the Pricing Schedule. Such facility fee shall accrue from the
Closing Date to the Revolving Termination Date and shall be due and payable
quarterly in arrears on the last Business Day of each calendar quarter
commencing on December 31, 2005 through the Revolving Termination Date, with the
final payment to be made on the Revolving Termination Date; provided that, in
connection with any reduction or termination of the Credit Exposures pursuant to
Section 2.05 or 2.06, the accrued facility fee calculated for the period ending
on such date shall also be paid on the date of such reduction or termination,
with the next succeeding quarterly payment, if any, being calculated on the
basis of the period from the reduction date to such quarterly payment date. The
facility fees provided in this subsection shall accrue at all times after the
above-mentioned commencement date, including at any time during which one or
more conditions in Article 4 are not met.

        (b)        Letter of Credit Fees.   The Company shall pay (i) to the
Administrative Agent for the account of the Banks ratably a letter of credit fee
accruing daily on the aggregate undrawn amount of all outstanding Letters of
Credit at a rate per annum equal to the Letter of Credit Fee Rate for such day
and (ii) to each Issuing Bank for its own account, a letter of credit fronting
fee accruing daily on the aggregate amount then available for drawing under all
Letters of Credit issued by such Issuing Bank at such rate as may be mutually
agreed between the Company and such Issuing Bank from time to time. Such letter
of credit fees shall accrue from the Closing Date to the Revolving Termination
Date (or, if later, the latest date on which any Letter of Credit may be drawn)
and shall be due and payable quarterly in arrears on the last Business Day of
each calendar quarter commencing on December 31, 2005 through the Revolving
Termination Date (or such latest date), with the final payment to be made on the
Revolving Termination Date (or such latest date).

        (c)        Administrative Agency Fee.   The Company shall pay to the
Administrative Agent for the Administrative Agent’s own account an agency fee
and other sums in the amount and at the times set forth in the Fee Letters.



22

--------------------------------------------------------------------------------


        Section 2.10.   Computation of Fees and Interest.   (a)  All
computations of interest at the Prime Rate and facility fees shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of interest and fees under this Agreement shall
be made on the basis of a 360-day year and actual days elapsed, which results in
more interest being paid than if computed on the basis of a 365-day year.
Interest and fees shall accrue during each period during which interest or such
fees are computed from the first day thereof to the last day thereof.

        (b)        The Administrative Agent will, with reasonable promptness,
notify the Company and the Banks of each determination of an Offshore Rate;
provided that any failure to do so shall not relieve the Company of any
liability hereunder or provide the basis for any claim against the
Administrative Agent. Any change in the interest rate on a Loan resulting from a
change in the Eurocurrency Reserve Percentage shall become effective and shall
apply to any Loans then outstanding as of the opening of business on the day on
which such change becomes effective. The Administrative Agent will with
reasonable promptness notify the Company and the Banks of the effective date and
the amount of each such change, provided that any failure to do so shall not
relieve the Company of any liability hereunder or provide the basis for any
claim against the Administrative Agent.

        (c)        Each determination of an interest rate by the Administrative
Agent pursuant hereto shall be conclusive and binding on the Company and the
Banks in the absence of manifest error. The Administrative Agent will, at the
request of the Company or any Bank, deliver to the Company or the Bank, as the
case may be, a statement showing the quotations used by the Administrative Agent
in determining any interest rate.

        Section 2.11 .   Payments by the Company.   (a)  All payments (including
prepayments) to be made by the Company on account of principal, interest, fees
and other amounts required hereunder shall be made without set-off, recoupment
or counterclaim; shall, except as otherwise expressly provided herein, be made
to the Administrative Agent for the ratable account of the Banks at the
Administrative Agent’s Payment Office, and shall be made in Dollars and in
immediately available funds, no later than 2:00 p.m. (New York City time) on the
date specified herein. The Administrative Agent will promptly distribute on such
date to each Bank its Commitment Percentage (or other applicable share as
expressly provided herein) of such principal, interest, fees or other amounts,
in like funds as received. Any payment which is received by the Administrative
Agent later than 2:00 p.m. (New York City time) shall be deemed to have been
received on the immediately succeeding Business Day and any applicable interest
or fee shall continue to accrue.

        (b)        Whenever any payment hereunder shall be stated to be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be; subject to the provisions
set forth in the definition of “Interest Period” herein.



23

--------------------------------------------------------------------------------


        (c)        Unless the Administrative Agent shall have received notice
from the Company prior to the date on which any payment is due to the Banks
hereunder that the Company will not make such payment in full as and when
required hereunder, the Administrative Agent may assume that the Company has
made such payment in full to the Administrative Agent on such date in
immediately available funds and the Administrative Agent may (but shall not be
so required), in reliance upon such assumption, cause to be distributed to each
Bank on such due date an amount equal to the amount then due such Bank. If and
to the extent the Company shall not have made such payment in full to the
Administrative Agent, each Bank shall repay to the Administrative Agent on
demand such amount distributed to such Bank, together with interest thereon for
each day from the date such amount is distributed to such Bank until the date
such Bank repays such amount to the Administrative Agent, at the Federal Funds
Rate as in effect for each such day.

        Section 2.12.   Payments by the Banks to the Agent.   (a)  Unless the
Administrative Agent shall have received notice from a Bank on the Closing Date
or, with respect to each Borrowing after the Closing Date, prior to 2:00 p.m.
(New York City time) on the date of any proposed Borrowing, that such Bank will
not make available to the Administrative Agent as and when required hereunder
for the account of the Company the amount of that Bank’s Commitment Percentage
of the Borrowing, the Administrative Agent may assume that each Bank has made
such amount available to the Administrative Agent in immediately available funds
on the Borrowing date and the Administrative Agent may (but shall not be so
required), in reliance upon such assumption, make available to the Company on
such date a corresponding amount. If and to the extent any Bank shall not have
made its full amount available to the Administrative Agent in immediately
available funds and the Administrative Agent in such circumstances has made
available to the Company such amount, that Bank shall on the next Business Day
following the date of such Borrowing make such amount available to the
Administrative Agent, together with interest at the Federal Funds Rate for and
determined as of each day during such period. A notice given by the
Administrative Agent submitted to any Bank with respect to amounts owing under
this subsection 2.12(a) shall be conclusive, absent manifest error. If such
amount is so made available, such payment to the Administrative Agent shall
constitute such Bank’s Loan on the date of Borrowing for all purposes of this
Agreement. If such amount is not made available to the Administrative Agent on
the next Business Day following the date of such Borrowing, the Administrative
Agent shall notify the Company of such failure to fund and, upon demand by the
Administrative Agent, the Company shall pay such amount to the Administrative
Agent for the Administrative Agent’s account, together with interest thereon for
each day elapsed since the date of such Borrowing, at a rate per annum equal to
the interest rate applicable at the time to the Loans comprising such Borrowing.



24

--------------------------------------------------------------------------------


        (b)        The failure of any Bank to make any Loan on any date of
borrowing shall not relieve any other Bank of any obligation hereunder to make a
Loan on the date of such borrowing, but no Bank shall be responsible for the
failure of any other Bank to make the Loan to be made by such other Bank on the
date of any borrowing.

        Section 2.13.   Sharing of Payments, Etc.   If, other than as expressly
provided elsewhere herein, any Bank shall obtain on account of the Loans made by
it, or the Letter of Credit Liabilities held by it, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its Commitment Percentage of payments on account of the
Loans and Letter of Credit Liabilities obtained by all the Banks, such Bank
shall forthwith (a) notify the Administrative Agent of such fact, and (b)
purchase from the other Banks such participations in the Loans made by them and
the Letter of Credit Liabilities held by them as shall be necessary to cause
such purchasing Bank to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Bank, such purchase shall to that
extent be rescinded and each other Bank shall repay to the purchasing Bank the
purchase price paid therefor, together with an amount equal to such paying
Bank’s Commitment Percentage (according to the proportion of (i) the amount of
such paying Bank’s required repayment to (ii) the total amount so recovered from
the purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank in respect of the total amount so recovered. The Company agrees
that any Bank so purchasing a participation from another Bank pursuant to this
Section 2.13 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off, but subject to Section 10.10)
with respect to such participation as fully as if such Bank were the direct
creditor of the Company in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased pursuant to this Section 2.13 and
will in each case notify the Banks following any such purchases or repayments.

        Section 2.14.   Letters of Credit.   (a)  Commitment to Issue Letters of
Credit. Subject to the terms and conditions hereof, each Issuing Bank agrees to
issue Letters of Credit from time to time up to 30 days prior to the Revolving
Termination Date upon the request of the Company; provided that, immediately
after each Letter of Credit is issued (i) the Total Outstanding Amount shall not
exceed the Aggregate Revolving Commitment and (ii) the aggregate amount of the
Letter of Credit Liabilities shall not exceed $100,000,000. Upon the date of
issuance by an Issuing Bank of a Letter of Credit, such Issuing Bank shall be
deemed, without further action by any party hereto, to have sold to each Bank,
and each Bank shall be deemed, without further action by any party hereto, to
have purchased from the Issuing Bank, a participation in such Letter of Credit
and the related Letter of Credit Liabilities in the proportion its Revolving
Commitment bears to the Aggregate Revolving Commitment.



25

--------------------------------------------------------------------------------


        (b)        Method for Issuance; Terms; Extensions

        (i)        The Company shall give the Issuing Bank notice at least three
Business Days (or such shorter notice as may be acceptable to the Issuing Bank
in its discretion) prior to the requested issuance of a Letter of Credit (or, in
the case of renewal or extension, prior to the Issuing Bank’s deadline for
notice of nonextension) specifying the date such Letter of Credit is to be
issued (or, as the case may be, extended or renewed), and describing the terms
of such Letter of Credit and the nature of the transactions to be supported
thereby (such notice, including any such notice given in connection with the
extension of a Letter of Credit, a “Notice of Issuance”). Upon receipt of a
Notice of Issuance, the Issuing Bank shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Bank of the
contents thereof and of the amount of such Bank’s participation in such Letter
of Credit.


        (ii)        The obligation of any Issuing Bank to issue each Letter of
Credit shall, in addition to the conditions precedent set forth in Section 4.02,
be subject to the conditions precedent that such Letter of Credit shall be in
such form and contain such terms as shall be reasonably satisfactory to the
Issuing Bank and that the Company shall have executed and delivered such other
customary instruments and agreements relating to such Letter of Credit as the
Issuing Bank shall have reasonably requested; provided, however, that any
Issuing Bank may decline to issue any Letter of Credit at such Issuing Bank’s
sole discretion (including, without limitation, if such Issuing Bank’s internal
policies do not permit the issuance of a letter of credit for the purposes for
which such Letter of Credit is being requested). The Company shall also pay to
the Issuing Bank for its own account issuance, drawing, amendment, settlement
and extension charges, if any, in the amounts and at the times as agreed between
the Company and the Issuing Bank.


        (iii)        The extension or renewal of any Letter of Credit shall be
deemed to be an issuance of such Letter of Credit, and if any Letter of Credit
contains a provision pursuant to which it is deemed to be extended unless notice
of termination is given by the Issuing Bank, the Issuing Bank shall timely give
such notice of termination unless it has theretofore timely received a Notice of
Issuance and the other conditions to issuance of a Letter of Credit have also
theretofore been met with respect to such extension. Each Letter of Credit shall
expire at or before the close of business on the date that is one year after
such Letter of Credit is issued (or, in the case of any renewal or extension
thereof, one year after such renewal or extension); provided that (A) a Letter
of Credit may contain a provision pursuant to which it is deemed to be extended
on an annual basis unless notice of termination is given by the Issuing Bank and
(B) in no event will a Letter of Credit expire (including pursuant to a renewal
or extension thereof) on a date later than the fifth Business Day prior to the
Revolving Termination Date.




26

--------------------------------------------------------------------------------


       (c)        Payments; Reimbursement Obligations

        (i)        Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the Issuing Bank shall
notify the Administrative Agent and the Administrative Agent shall promptly
notify the Company and each other Bank as to the amount to be paid as a result
of such demand or drawing and the date such payment is to be made by the Issuing
Bank (the “Payment Date”). The Company shall be irrevocably and unconditionally
obligated to reimburse the Issuing Bank for any amounts paid by the Issuing Bank
upon any drawing under any Letter of Credit, without presentment, demand,
protest or other formalities of any kind. Such reimbursement shall be due on the
Payment Date; provided that no such payment shall be due from the Company any
earlier than the date of receipt by it of notice of its obligation to make such
payment (or, if such notice is received by the Company after 10:00 A.M. (New
York City time) on any date, on the next succeeding Business Day); and provided
further that if and to the extent any such reimbursement is not made by the
Company in accordance with this clause (i) or clause (ii) below on the Payment
Date, then (irrespective of when notice thereof is received by the Company),
such Reimbursement Obligation shall bear interest, payable on demand, for each
day from and including the Payment Date to but not including the date such
Reimbursement Obligation is paid in full at a rate per annum equal to the rate
applicable to Base Rate Loans for such day.


        (ii)        If the Revolving Commitments remain in effect on the Payment
Date, all such amounts paid by the Issuing Bank and remaining unpaid by the
Company after the date and time required by Section 2.14(c)(i) (a “Reimbursement
Obligation”) shall, if and to the extent that the amount of such Reimbursement
Obligation would be permitted as a Borrowing pursuant to Section 4.02, and
unless the Company otherwise instructs the Administrative Agent by not less than
one Business Day’s prior notice, convert automatically to Base Rate Loans on the
date such Reimbursement Obligation arises. The Administrative Agent shall, on
behalf of the Company (which hereby irrevocably directs the Administrative Agent
so to act on its behalf), give notice no later than 12:00 Noon (New York City
time) on such date requesting each Bank to make, and each Bank hereby agrees to
make, a Base Rate Loan, in an amount equal to such Bank’s pro rata share of the
Reimbursement Obligation with respect to which such notice relates. Each Bank
shall make such Loan available to the Administrative Agent at its address
referred to in Section 10.02 in immediately available funds, not later than 2:00
P.M. (New York City time), on the date specified in such notice. The
Administrative Agent shall pay the proceeds of such Loans to the Issuing Bank,
which shall immediately apply such proceeds to repay the Reimbursement
Obligation.




27

--------------------------------------------------------------------------------


        (iii)        To the extent a Reimbursement Obligation is not funded by a
Bank pursuant to clause (ii) above, such Bank will pay to the Administrative
Agent, for the account of the Issuing Bank, immediately upon the Issuing Bank’s
demand at any time during the period commencing after such Reimbursement
Obligation arises until reimbursement therefor in full by the Company, an amount
equal to such Bank’s pro rata share of such Reimbursement Obligation, together
with interest on such amount for each day from the date of the Issuing Bank’s
demand for such payment (or, if such demand is made after 1:00 P.M. (New York
City time) on such date, from the next succeeding Business Day) to the date of
payment by such Bank of such amount at a rate of interest per annum equal to the
Federal Funds Rate for the first three Business Days after the date of such
demand and thereafter at a rate per annum equal to the Base Rate for each
additional day. The Issuing Bank will pay to each Bank ratably all amounts
received from the Company for application in payment of its Reimbursement
Obligations in respect of any Letter of Credit, but only to the extent such Bank
has made payment to the Issuing Bank in respect of such Letter of Credit
pursuant hereto; provided that in the event such payment received by the Issuing
Bank is required to be returned, such Bank will return to the Issuing Bank any
portion thereof previously distributed to it by the Issuing Bank.


        (d)        Obligations Absolute.   The obligations of the Company and
each Bank under subsection (c) above shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, under all circumstances whatsoever, including without limitation
the following circumstances:

        (i)        any lack of validity or enforceability of this Agreement or
any Letter of Credit or any document related hereto or thereto;


        (ii)        any amendment or waiver of or any consent to departure from
all or any of the provisions of this Agreement or any Letter of Credit or any
document related hereto or thereto, provided by any party affected thereby;


        (iii)        the use which may be made of the Letter of Credit by, or
any acts or omission of, a beneficiary of a Letter of Credit (or any Person for
whom the beneficiary may be acting);


        (iv)        the existence of any claim, set-off, defense or other rights
that the Company may have at any time against a beneficiary of a Letter of
Credit (or any Person for whom the beneficiary may be acting), any Bank
(including the Issuing Bank) or any other Person, whether in connection with
this Agreement or the Letter of Credit or any document related hereto or thereto
or any unrelated transaction;




28

--------------------------------------------------------------------------------


        (v)        any statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;


        (vi)        payment under a Letter of Credit against presentation to the
Issuing Bank of documents that do not comply with the terms of such Letter of
Credit;


        (vii)        any termination of the Revolving Commitments prior to, on
or after the Payment Date for any Letter of Credit, whether at the scheduled
termination thereof, by operation of Article 8 or otherwise; or


        (viii)        any other act or omission to act or delay of any kind by
any Bank (including the Issuing Bank), the Administrative Agent or any other
Person or any other event or circumstance whatsoever that might, but for the
provisions of this subsection (viii), constitute a legal or equitable discharge
of or defense to the Company’s or the Bank’s obligations hereunder;


provided, that this Section 2.14(d) shall not limit the rights of the Company or
any Bank under Section 2.14(e)(ii).

        (e)        Indemnification; Expenses.

        (i)        The Company hereby indemnifies and holds harmless each Bank
(including each Issuing Bank) and the Administrative Agent from and against any
and all claims, damages, losses, liabilities, costs or expenses which it may
reasonably incur in connection with a Letter of Credit issued pursuant to this
Section 2.14; provided that the Company shall not be required to indemnify any
Bank or the Administrative Agent for any claims, damages, losses, liabilities,
costs or expenses, to the extent finally determined by a court of competent
jurisdiction to have been caused by the gross negligence or willful misconduct
of such Person.


        (ii)        None of the Banks (including, subject to subsection (f)
below, an Issuing Bank) nor the Administrative Agent nor any of their officers
or directors or employees or agents shall be liable or responsible, by reason of
or in connection with the execution and delivery or transfer of or payment or
failure to pay under any Letter of Credit, including without limitation any of
the circumstances enumerated in subsection (d) above; provided that,
notwithstanding Section 2.14(d), the Company shall have a claim for direct (but
not consequential) damage suffered by it, to the extent finally determined by a
court of competent jurisdiction to have been caused by (x) the Issuing Bank’s
gross negligence or willful misconduct in determining whether documents
presented under any Letter of Credit complied with the terms of such Letter of
Credit or (y) the Issuing Bank’s failure to pay under any Letter of Credit after
the presentation to it of documents strictly complying with the terms and
conditions of the Letter of Credit; provided further that each Bank shall have a
claim for direct (but not consequential) damage suffered by it, to the extent
finally determined by a court of competent jurisdiction to have been caused by
the Issuing Bank’s gross negligence or willful misconduct in determining whether
documents presented under any Letter of Credit complied with the terms of such
Letter of Credit. The parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.




29

--------------------------------------------------------------------------------


        (iii)        Nothing in this subsection (e) is intended to limit the
obligations of the Company under any other provision of this Agreement. To the
extent the Company does not indemnify an Issuing Bank as required by this
subsection, the Banks agree to do so ratably in accordance with their Revolving
Commitments.


        (f)        Stop Issuance Notice.   If the Majority Banks determine at
any time that the conditions set forth in Section 4.02 would not be satisfied in
respect of a Borrowing at such time, then the Majority Banks may request that
the Administrative Agent issue a “Stop Issuance Notice”, and the Administrative
Agent shall issue such notice to each Issuing Bank. Such Stop Issuance Notice
shall be withdrawn upon a determination by the Majority Banks that the
circumstances giving rise thereto no longer exist. No Letter of Credit shall be
issued while a Stop Issuance Notice is in effect. The Majority Banks may request
issuance of a Stop Issuance Notice only if there is a reasonable basis therefor,
and shall consider reasonably and in good faith a request from the Company for
withdrawal of the same on the basis that the conditions in Section 4.02 are
satisfied; provided that the Administrative Agent and the Issuing Banks may and
shall conclusively rely upon any Stop Issuance Notice while it remains in
effect.

        (g)        Other Documentation.   If the terms and conditions of any
form of letter of credit application or other agreement submitted by the Company
to or entered into by the Issuing Bank relating to any Letter of Credit are not
consistent with the terms and conditions of this Agreement, the terms and
conditions of this Agreement shall control; provided that, to the extent the
Issuing Bank so agrees in such other documentation, its liabilities and
responsibilities in connection with a Letter of Credit may be governed thereby
rather than by Section 2.14(e)(ii), but such agreement by the Issuing Bank may
not directly or indirectly alter the rights and obligations of any other Bank
under this Agreement.

        Section 2.15.   Increased Commitments; Additional Banks.

        (a)        From time to time the Company may, upon at least five days’
notice to the Administrative Agent (which shall promptly provide a copy of such
notice to the Banks), increase the Aggregate Revolving Commitments by an amount
not less than $10,000,000 (the amount of any such increase, the “Increased
Revolving Commitments”).



30

--------------------------------------------------------------------------------


       (b)        To effect such an increase, the Company may designate one or
more of the existing Banks or other financial institutions acceptable to the
Administrative Agent and each Issuing Bank which at the time agree to (i) in the
case of any such Person that is an existing Bank, increase its Revolving
Commitment and (ii) in the case of any other such Person (an “Additional Bank”),
become a party to this Agreement with a Revolving Commitment of not less than
$10,000,000.

        (c)        Any increase in the Revolving Commitments pursuant to this
Section 2.15 shall be subject to satisfaction of the following conditions:

        (i)         before and after giving effect to such increase, all
representations and warranties contained in Article 5 shall be true as of the
date of such increase (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they shall be true as of such
earlier date);


        (ii)        at the time of such increase, no Default shall have occurred
and be continuing or would result from such increase; and


        (iii)       after giving effect to such increase, the increases in the
Aggregate Revolving Commitments made pursuant to this Section 2.15, together
with the increases in the “Aggregate Revolving Commitments” made pursuant to
Section 2.14 of the 364-Day Credit Agreement dated as of the date hereof entered
into among the Company, the financial institutions party thereto and JPMorgan
Chase Bank, N.A. as administrative agent, shall not exceed $500,000,000.


        (d)        An increase in the Aggregate Revolving Commitments pursuant
to this Section 2.15 shall become effective upon the receipt by the
Administrative Agent of (i) an agreement in form and substance satisfactory to
the Administrative Agent signed by the Company, by each Additional Bank and by
each other Bank whose Revolving Commitment is to be increased, setting forth the
new Revolving Commitments of such Banks and setting forth the agreement of each
Additional Bank to become a party to this Agreement and to be bound by all the
terms and provisions hereof, (ii) such evidence of appropriate corporate
authorization on the part of the Company with respect to the Increased Revolving
Commitments and such opinions of counsel for the Company with respect to the
Increased Revolving Commitments as the Administrative Agent may reasonably
request and (iii) a certificate of the Company stating that the conditions set
forth in subsection (c) above have been satisfied.



31

--------------------------------------------------------------------------------


        (e)        Upon any increase in the Aggregate Revolving Commitments
pursuant to this Section 2.15, (i) the respective Letter of Credit Liabilities
of the Banks shall be redetermined as of the effective date of such increase and
(ii) within five Business Days, in the case of any group of Base Rate Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any Offshore Rate Loans then outstanding, the Company
shall prepay such Loans in their entirety and, to the extent the Company elects
to do so and subject to the conditions specified in Article 4, the Company shall
reborrow the Loans from the Banks in proportion to their respective Revolving
Commitments after giving effect to such increase, until such time as all
outstanding Loans are held by the Banks in such proportion.

ARTICLE 3
TAXES, YIELD PROTECTION AND ILLEGALITY

        Section 3.01.   Taxes.   (a)  Subject to subsection 3.01(g), any and all
payments by the Company to each Bank or Agent under this Agreement shall be made
free and clear of, and without deduction or withholding for, any and all present
or future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Bank and Agent,
such taxes (including income taxes or franchise taxes) as are imposed on or
measured by each Bank’s net income by the jurisdiction under the laws of which
such Bank or Agent, as the case may be, is organized or maintains a Lending
Office or any political subdivision thereof (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”).

        (b)        In addition, the Company shall pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any other Loan Documents (hereinafter referred to as “Other
Taxes”). If any Bank becomes aware of the imposition of Other Taxes, it shall
promptly notify the Company and the Administrative Agent thereof.

        (c)        Subject to subsection 3.01(g), the Company shall indemnify
and hold harmless each Bank and Agent for the full amount of Taxes or Other
Taxes (including any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 3.01) paid by such Bank or Agent and any liability
(including penalties, interest, additions to tax and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. Payment under this indemnification shall be made within 30
days from the date such Bank or Agent makes written demand therefor.



32

--------------------------------------------------------------------------------


        (d)        If the Company shall be required by law to deduct or withhold
any Taxes or Other Taxes from or in respect of any sum payable hereunder to any
Bank or Agent, then, subject to subsection 3.01(g):

        (i)        the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) such Bank or Agent, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made;


        (ii)        the Company shall make such deductions; and


        (iii)       the Company shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.


        (e)        Within 30 days after the date of any payment by the Company
of Taxes or Other Taxes, the Company shall furnish to the Administrative Agent
evidence of payment satisfactory to the Administrative Agent.

        (f)        Each Bank which is a foreign person (i.e., a person other
than a United States person for United States Federal income tax purposes)
agrees that:

        (i)        it shall, no later than the Closing Date (or, in the case of
a Bank which becomes a party hereto pursuant to Section 2.15 or 10.08 after the
Closing Date, the date upon which the Bank becomes a party hereto) deliver to
the Company through the Administrative Agent two accurate and complete signed
originals of Internal Revenue Service Form W-8ECI or any successor thereto
(“Form W-8ECI”), or two accurate and complete signed originals of Internal
Revenue Service Form W-8BEN or any successor thereto (“Form W-8BEN”), as
appropriate, in each case indicating that the Bank is on the date of delivery
thereof entitled to receive payments of principal, interest and fees under this
Agreement free from withholding of United States Federal income tax;


        (ii)        if at any time the Bank makes any changes necessitating a
new Form W-8ECI or Form W-8BEN, it shall with reasonable promptness deliver to
the Company through the Administrative Agent in replacement for, or in addition
to, the forms previously delivered by it hereunder, two accurate and complete
signed originals of Form W-8ECI; or two accurate and complete signed originals
of Form W-8BEN, as appropriate, in each case indicating that the Bank is on the
date of delivery thereof entitled to receive payments of principal, interest and
fees under this Agreement free from withholding of United States Federal income
tax;




33

--------------------------------------------------------------------------------


        (iii)       it shall, before or promptly after the occurrence of any
event (including the passing of time but excluding any event mentioned in (ii)
above) requiring a change in or renewal of the most recent Form W-8ECI or Form
W-8BEN previously delivered by such Bank, deliver to the Company through the
Administrative Agent two accurate and complete original signed copies of Form
W-8ECI or Form W-8BEN in replacement for the forms previously delivered by the
Bank; and


        (iv)        it shall, promptly upon the Company’s or the Administrative
Agent’s reasonable request to that effect, deliver to the Company or the
Administrative Agent (as the case may be) such other forms or similar
documentation as may be required from time to time by any applicable law,
treaty, rule or regulation in order to establish such Bank’s tax status for
withholding purposes.


        (g)        The Company will not be required to pay any additional
amounts in respect of United States Federal income tax pursuant to subsection
3.01(d) to any Bank for the account of any Lending Office of such Bank:

        (i)        if the obligation to pay such additional amounts would not
have arisen but for a failure by such Bank to comply with its obligations under
subsection 3.01(f) in respect of such Lending Office;


        (ii)        if such Bank shall have delivered to the Company a Form
W-8ECI in respect of such Lending Office pursuant to subsection 3.01(f), and
such Bank shall not at any time be entitled to exemption from deduction or
withholding of United States Federal income tax in respect of payments by the
Company hereunder for the account of such Lending Office for any reason other
than a change in United States law or regulations or in the official
interpretation of such law or regulations by any governmental authority charged
with the interpretation or administration thereof (whether or not having the
force of law) after the date of delivery of such Form W-8ECI; or


        (iii)       if the Bank shall have delivered to the Company a Form
W-8BEN in respect of such Lending Office pursuant to subsection 3.01(f), and
such Bank shall not at any time be entitled to exemption from deduction or
withholding of United States Federal income tax in respect of payments by the
Company hereunder for the account of such Lending Office for any reason other
than a change in United States law or regulations or any applicable tax treaty
or regulations or in the official interpretation of any such law, treaty or
regulations by any governmental authority charged with the interpretation or
administration thereof (whether or not having the force of law) after the date
of delivery of such Form W-8BEN.




34

--------------------------------------------------------------------------------


        (h)        If the Company is required to pay additional amounts to any
Bank or Agent pursuant to subsection 3.01(b) or 3.01(d), then such Bank shall
use its reasonable best efforts (consistent with legal and regulatory
restrictions) to change the jurisdiction of its Lending Office or to take other
reasonable action so as to eliminate any such additional payment by the Company
which may thereafter accrue if such change or action in the judgment of such
Bank is not otherwise disadvantageous to such Bank.

        Section 3.02.   Illegality.   (a)  If any Bank shall reasonably
determine, based upon the advice of its counsel, that the introduction of any
Requirement of Law, or any change in any Requirement of Law or in the
interpretation or administration thereof, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for any Bank or its Lending Office to make Offshore Rate Loans, then, on notice
thereof by the Bank to the Company through the Administrative Agent, the
obligation of that Bank to make Offshore Rate Loans shall be suspended until the
Bank shall have notified the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist.

        (b)        If a Bank shall reasonably determine, based upon the advice
of its counsel, that it is unlawful to maintain any Offshore Rate Loan, the
Company shall prepay in full all Offshore Rate Loans of that Bank then
outstanding, together with interest accrued thereon, either on the last day of
the Interest Period thereof if the Bank may lawfully continue to maintain such
Offshore Rate Loans to such day, or immediately, if the Bank may not lawfully
continue to maintain such Offshore Rate Loans, together with any amounts
required to be paid in connection therewith pursuant to Section 3.04.

        (c)        If the Company is required to prepay any Offshore Rate Loan
immediately as provided in subsection 3.02(b), then concurrently with such
prepayment, the Company shall borrow from the affected Bank, in the amount of
such repayment, a Base Rate Loan.

        (d)        If the obligation of any Bank to make or maintain Offshore
Rate Loans has been suspended as provided in subsection 3.02(a), the Company may
elect, by giving notice to the Bank through the Administrative Agent that all
Loans which would otherwise be made by the Bank as Offshore Rate Loans shall be
instead Base Rate Loans.

        (e)        Before giving any notice to the Administrative Agent pursuant
to this Section 3.02, the affected Bank shall designate a different Lending
Office with respect to its Offshore Rate Loans if such designation will avoid
the need for giving such notice or making such demand and will not, in the
judgment of the Bank, be illegal or otherwise disadvantageous to the Bank.



35

--------------------------------------------------------------------------------


        Section 3.03.   Increased Costs and Reduction of Return.   (a)  If on or
after the date hereof any Bank shall determine that, due to and as a direct
result of either (i) the introduction of or any change (other than any change by
way of imposition of or increase in reserve requirements included in the
calculation of the Offshore Rate) in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
there shall be any increase in the cost to such Bank of agreeing to make or
making, funding or maintaining its Revolving Commitment hereunder or any
Offshore Rate Loans, or of agreeing to issue or participate in or issuing or
participating in any Letters of Credit, then the Company shall be liable for,
and shall from time to time, upon demand therefor by such Bank (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Bank, additional amounts as are sufficient to compensate
such Bank for such increased costs.

        (b)        If after the date hereof any Bank shall have determined that
(i) the introduction of any Capital Adequacy Regulation, (ii) any change in any
Capital Adequacy Regulation, (iii) any change in the interpretation or
administration of any Capital Adequacy Regulation by any central bank or other
Governmental Authority charged with the interpretation or administration
thereof, or (iv) compliance by such Bank (or its Lending Office) or any
corporation controlling such Bank, with any Capital Adequacy Regulation; affects
or would affect the amount of capital required or expected to be maintained by
such Bank or any corporation controlling such Bank and (taking into
consideration such Bank’s or such corporation’s policies with respect to capital
adequacy and such Bank’s desired return on capital) determines that the amount
of such capital is increased as a consequence of its Revolving Commitment,
loans, credits or obligations under this Agreement (including its obligations in
respect of Letters of Credit), then, upon demand of such Bank (with a copy to
the Administrative Agent), the Company shall upon demand pay to such Bank, from
time to time as specified by such Bank, additional amounts sufficient to
compensate such Bank for such increase.

        (c)        If the Company is required to pay additional amounts to any
Bank pursuant to subsection 3.03(a) or (b), then such Bank shall use its
reasonable best efforts (consistent with legal and regulatory restrictions) to
designate a different Lending Office with respect to its Offshore Rate Loans so
as to eliminate any such additional payment by the Company which may thereafter
accrue if such change in the judgment of such Bank is not otherwise
disadvantageous to such Bank.

        Section 3.04.   Funding Losses.   The Company agrees to reimburse each
Bank and to hold each Bank harmless from any loss or out-of-pocket expense which
such Bank may sustain or incur as a direct consequence of:

        (a)        the failure of the Company to make on a timely basis any
payment of principal of any Offshore Rate Loan (including payments made after
any acceleration thereof);

        (b)        the failure of the Company to borrow, continue or convert a
Loan after the Company has given (or is deemed to have given) a Notice of
Borrowing or a Notice of Conversion/Continuation;



36

--------------------------------------------------------------------------------


        (c)        the failure of the Company to make any prepayment after the
Company has given a notice in accordance with Section 2.06;

        (d)        any principal payment in respect of an Offshore Rate Loan on
a day which is not the last day of the Interest Period with respect thereto; or

        (e)        the conversion pursuant to Section 2.04 of any Offshore Rate
Loan to a Base Rate Loan on a day that is not the last day of the respective
Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Offshore Rate Loans hereunder or from
standard fees payable to terminate the deposits from which such funds were
obtained. Solely for purposes of calculating amounts payable by the Company to
the Banks under this Section 3.04, each Offshore Rate Loan made by a Bank (and
each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the Offshore Base Rate used in
determining the Offshore Rate for such Offshore Rate Loan by a matching deposit
or other borrowing in the interbank eurodollar market for a comparable amount
and for a comparable period, whether or not such Offshore Rate Loan is in fact
so funded.

        Section 3.05.   Inability to Determine Rates.   If the Administrative
Agent shall have determined (i) that for any reason adequate and reasonable
means do not exist for ascertaining the Offshore Rate for any requested Interest
Period with respect to a proposed Offshore Rate Loan or (ii) that the Offshore
Rate applicable pursuant to subsection 2.08(a) for any requested Interest Period
with respect to a proposed Offshore Rate Loan does not adequately and fairly
reflect the cost to any Bank of funding such Loan, the Administrative Agent will
forthwith give notice of such determination to the Company and each Bank.
Thereafter, the obligation of the Banks to make or maintain Offshore Rate Loans
hereunder shall be suspended until the Administrative Agent revokes such notice
in writing. Upon receipt of such notice, the Company may revoke any Notice of
Borrowing or Notice of Conversion/Continuation then submitted by it. If the
Company does not revoke such notice, the Banks shall make, convert or continue
the Loans, as proposed by the Company, in the amount specified in the applicable
notice submitted by the Company, but such Loans shall be made, converted or
continued as Base Rate Loans instead of Offshore Rate Loans.

        Section 3.06.   Certificates of Banks.   Any Bank claiming reimbursement
or compensation pursuant to this Article 3 shall deliver to the Company (with a
copy to the Administrative Agent) a certificate setting forth in reasonable
detail the basis for and the computation of the amount payable to the Bank
hereunder and such certificate shall be conclusive and binding on the Company in
the absence of manifest error.



37

--------------------------------------------------------------------------------


        Section 3.07.   Substitution of Banks.   Upon (x) the receipt by the
Company from any Bank of a notice of illegality with respect to Offshore Rate
Loans pursuant to Section 3.02, (y) the receipt by the Company from any Bank of
a claim for additional amounts or compensation pursuant to Section 3.01 or
Section 3.03, or (z) the failure of a Bank to make any Loan on any date of
Borrowing in violation of the terms of this Agreement, the Company may: (i)
request one or more of the other Banks to acquire and assume all or part of such
Bank’s Loans and Revolving Commitment (but no other Bank shall be required to do
so); or (ii) designate a replacement bank meeting the qualifications of an
Eligible Assignee. Any such transfer under clause (i) or (ii) shall be subject
to the provisions of Sections 3.04 and 10.08 hereof.

        Section 3.08.   Survival.   The agreements and obligations of the
Company in this Article 3 shall survive the payment of all other Obligations and
termination of this Agreement.

ARTICLE 4
CONDITIONS PRECEDENT

        Section 4.01.   Conditions of Closing Date.   The obligation of each
Bank to make its initial Loan hereunder and the obligation of any Issuing Bank
to issue (including any renewal or extension of) the initial Letter of Credit
hereunder is subject to the condition that the Administrative Agent shall have
received on or before the Closing Date all of the following, in form and
substance satisfactory to the Administrative Agent and each Bank and in
sufficient copies for the Administrative Agent and each Bank:

        (a)        Credit Agreement.   This Agreement executed by the Company
and each of the Agents and the Banks;

        (b)        Resolutions; Incumbency

        (i)        Copies of the resolutions of the board of directors of the
Company approving and authorizing the execution, delivery and performance by the
Company of this Agreement and the other Loan Documents to be delivered
hereunder, and authorizing the borrowing of the Loans and the issuance of
Letters of Credit, certified as of the Closing Date by the Secretary or an
Assistant Secretary of the Company; and


        (ii)        A certificate of the Secretary or Assistant Secretary of the
Company, certifying the names and true signatures of the officers of the Company
authorized to execute, deliver and perform, as applicable, this Agreement, and
all other Loan Documents to be delivered hereunder;




38

--------------------------------------------------------------------------------


       (c)        Articles of Incorporation; By-laws and Good Standing.   Each
of the following documents:

        (i)        the articles or certificate of incorporation of the Company
as in effect on the Closing Date, certified by the Secretary or Assistant
Secretary of the Company as of the Closing Date, and the bylaws of the Company
as in effect on the Closing Date, certified by the Secretary or Assistant
Secretary of the Company as of the Closing Date; and


        (ii)        a good standing certificate for the Company from the
Secretary of State (or similar, applicable Governmental Authority) of its state
of incorporation as of a recent date, together with a bring-down certificate by
facsimile, dated the Closing Date;


        (d)        Legal Opinions.   An opinion of Trevor V. Gunderson, Senior
Counsel of the Company, addressed to the Agents and the Banks, in form and
substance satisfactory to the Administrative Agent;

        (e)        Payment of Fees.   The Company shall have paid all accrued
and unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with Attorney Costs of JPMorgan Chase to the extent
invoiced prior to or on the Closing Date, together with such additional amounts
of Attorney Costs as shall constitute JPMorgan Chase’s reasonable estimate of
Attorney Costs incurred or to be incurred through the closing proceedings,
provided that such estimate shall not thereafter preclude final settling of
accounts between the Company and JPMorgan Chase; including any such costs, fees
and expenses arising under or referenced in Sections 3.01, 10.04 and the Fee
Letters;

        (f)        Certificate.   A certificate signed by a Responsible Officer,
dated as of the Closing Date, stating that:

        (i)        the representations and warranties contained in Article 5 are
true and correct on and as of such date, as though made on and as of such date;


        (ii)        no Default or Event of Default exists; and


        (iii)       there has occurred since May 29, 2005, no event or
circumstance that has resulted or could reasonably be expected to result in a
Material Adverse Effect;


        (g)        Existing Agreements.   Evidence to the satisfaction of the
Administrative Agent of the termination of the Existing Agreement and payment of
all amounts due under the Existing Agreement which have not heretofore been
paid; and

        (h)        Other Documents.   Such other approvals, opinions, documents
or materials as the Administrative Agent or any Bank may reasonably request.



39

--------------------------------------------------------------------------------


        Section 4.02.   Conditions to All Borrowings and Issuances of Letters of
Credit.   The obligation of each Bank to make any Loan to be made by it
hereunder (including its initial Loan) or to continue or convert any Loan
pursuant to Section 2.04 and the obligation of any Issuing Bank to issue
(including any renewal or extension of) any Letter of Credit is subject to the
satisfaction of the following conditions precedent on the relevant borrowing,
issuance, continuation or conversion date:

        (a)        Required Notice.   Except as provided in Section 2.04(c), the
Administrative Agent shall have received a Notice of Borrowing, a Notice of
Continuation/Conversion or a Notice of Issuance, as applicable; and

        (b)        Continuation of Representations and Warranties.   The
representations and warranties made by the Company contained in Article 5 shall
be true and correct on and as of such borrowing, issuance, continuation or
conversion date with the same effect as if made on and as of such borrowing,
issuance, continuation or conversion date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct as of such earlier date).

Each Notice of Borrowing, Notice of Continuation/ Conversion and Notice of
Issuance submitted by the Company hereunder (or the deemed
continuation/conversion of any Loan pursuant to Section 2.04(c)) shall
constitute a representation and warranty by the Company hereunder, as of the
date of each such notice or application and as of the date of each Borrowing,
continuation or conversion, as applicable, that the conditions in Section 4.02
are satisfied.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

        The Company represents and warrants to each Agent and Bank that:

        Section 5.01.   Existence and Power.   The Company and each of its
Material Subsidiaries:

        (a)        is a corporation or limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization;

        (b)        has the power and authority and all material governmental
licenses, authorizations, consents and approvals to own its assets, carry on its
business and, as to the Company, to execute, deliver, and perform its
obligations under, the Loan Documents;

        (c)        is duly qualified as a foreign corporation or limited
liability company, and licensed and in good standing, under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification or license; and



40

--------------------------------------------------------------------------------


        (d)        is in compliance with all Requirements of Law; except, in
each case referred to in clause (c) or clause (d), to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

        Section 5.02.   Corporate Authorization; No Contravention.   The
execution, delivery and performance by the Company of this Agreement, and any
other Loan Document to which the Company is party, have been duly authorized by
all necessary corporate action, and do not and will not:

        (a)        contravene the terms of any of the Company’s Organization
Documents;

        (b)        conflict with or result in any breach or contravention of, or
the creation of any Lien under, any document evidencing any Contractual
Obligation to which the Company is a party or any order, injunction, writ or
decree of any Governmental Authority to which the Company or its Property is
subject; or

        (c)        violate any Requirement of Law;

        except, in each case referred to in clause (b) or (c), for any such
conflict or violation that could not reasonably be expected to have a Material
Adverse Effect.

        Section 5.03.   Governmental Authorization.   No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the Company of
this Agreement or any other Loan Document.

        Section 5.04.   Binding Effect.   This Agreement and each other Loan
Document to which the Company is a party constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

        Section 5.05.   Litigation.   Except as disclosed by the Company in
writing from time to time to the Administrative Agent and the Banks, there are
no actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of the Company, expressly threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, against the
Company, or its Subsidiaries or any of their respective Properties which:

        (a)        purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby or thereby; or



41

--------------------------------------------------------------------------------


        (b)        if determined adversely to the Company or its Subsidiaries,
would reasonably be expected to have a Material Adverse Effect.

        Section 5.06.   No Default.   No Default or Event of Default exists or
would result from the incurring of any Obligations by the Company. Neither the
Company nor any of its Subsidiaries is in default under or with respect to any
Contractual Obligation in any respect which, individually or together with all
such defaults, could reasonably be expected to have a Material Adverse Effect or
that would, if such default had occurred after the Closing Date, create an Event
of Default under subsection 8.01(e).

        Section 5.07.   ERISA.   (a)  There is no outstanding liability under
Title IV of ERISA with respect to any Qualified Plan maintained or sponsored by
the Company or any ERISA Affiliate, nor with respect to any Qualified Plan to
which the Company or any ERISA Affiliate contributes or is obligated to
contribute, which could reasonably be expected to have a Material Adverse
Effect.

        (b)        No Qualified Plan subject to Title IV of ERISA has any
Unfunded Pension Liability in excess of $25,000,000 in the aggregate.

        (c)        No ERISA Event has occurred or is reasonably expected to
occur with respect to any Plan which, in either case, could reasonably be
expected to have a Material Adverse Effect.

        (d)        Neither the Company nor any ERISA Affiliate has incurred nor
reasonably expects to incur (i) any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan or (ii) any liability under Title IV of ERISA (other than premiums due and
not delinquent under Section 4007 of ERISA) with respect to a Plan and which, in
either case, could reasonably be expected to have a Material Adverse Effect.

        (e)        Neither the Company nor any ERISA Affiliate has transferred
any Unfunded Pension Liability to a Person other than the Company or an ERISA
Affiliate or otherwise engaged in a transaction that could be subject to Section
4069 or 4212(c) of ERISA and which could reasonably be expected to have a
Material Adverse Effect.

        Section 5.08.   Use of Proceeds; Margin Regulations.   The proceeds of
the Loans made and the Letters of Credit issued under this Agreement are
intended to be and shall be used solely for the purposes set forth in and
permitted by Section 6.09, and are intended to be and shall be used in
compliance with Section 7.05. Neither the Company nor any of its Subsidiaries is
generally engaged in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.



42

--------------------------------------------------------------------------------


        Section 5.09.   Title to Properties.   The Company and each of its
Subsidiaries have good record and marketable title in fee simple to, or valid
leasehold interests in, all real Property necessary or used in the ordinary
conduct of their respective businesses, except for such defects in title as
could not, individually or in the aggregate, have a Material Adverse Effect.

        Section 5.10.   Taxes.   The Company and its Subsidiaries have filed all
Federal and other material tax returns and reports required to be filed, and
have paid all Federal and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their Properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. There is no tax assessment against the Company
or any of its Subsidiaries which, if sustained, would have a Material Adverse
Effect.

        Section 5.11.   Environmental Matters.   In the ordinary course of its
business, the Company conducts evaluations of the effect of Environmental Laws
on the business, operations and properties of the Company and its Subsidiaries
consistent with the risks posed and the nature of its operations, in the course
of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of these evaluations, the Company has
reasonably concluded that Environmental Laws are unlikely to have a Material
Adverse Effect.

        Section 5.12.   Regulated Entities.   None of the Company, any Person
controlling the Company, or any Subsidiary of the Company, is (a) an “Investment
Company” within the meaning of the Investment Company Act of 1940; or (b)
subject to regulation under the Public Utility Holding Company Act of 1935.

        Section 5.13.   Copyrights, Patents, Trademarks and Licenses, Etc.   The
Company or its Subsidiaries own or are licensed or otherwise have the right to
use all of the material patents, trademarks, service marks, trade names,
copyrights, contractual franchises, authorizations and other rights that are
reasonably necessary for the operation of their respective businesses. No claim
or litigation regarding any of the foregoing is pending or threatened, and no
patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code is pending or, to the knowledge of the Company,
proposed, which, in either case, could reasonably be expected to have a Material
Adverse Effect.



43

--------------------------------------------------------------------------------


        Section 5.14.   Financial Information.

        (a)        The consolidated balance sheet of the Company as of May 29,
2005 and the related consolidated statements of earnings, stockholders’ equity
and cash flows for the fiscal year then ended, reported on by KPMG LLP, and
included in the Company’s most recent Form 10-K, fairly present, in conformity
with generally accepted accounting principles, the consolidated financial
position of the Company as of such date and its consolidated results of
operations and cash flows for such fiscal year.

        (b)        The unaudited consolidated balance sheet of the Company as of
August 28, 2005 and the related unaudited consolidated statements of earnings
and cash flows for the three months then ended, set forth in the Company’s most
recent report on Form 10-Q, fairly present, in conformity with generally
accepted accounting principles applied on a basis consistent with the financial
statements referred to in paragraph (a) of this Section, the consolidated
financial position of the Company as of such date and its consolidated results
of operations and cash flows for such three month period (subject to normal
year-end adjustments).

ARTICLE 6
AFFIRMATIVE COVENANTS

        The Company covenants and agrees that, so long as any Bank shall have
any Revolving Commitment or Letter of Credit Liabilities hereunder, or any Loan
or other Obligation shall remain unpaid or unsatisfied, unless the Majority
Banks waive compliance in writing:

        Section 6.01.   Financial Statements.   The Company shall furnish to the
Administrative Agent for duplication and distribution to the Banks:

        (a)        as soon as available, but not later than 90 days after the
end of each fiscal year, a copy of the Company’s Form 10-K Annual Report for
such year as filed with the Securities and Exchange Commission and its Annual
Report to Shareholders for such year, and accompanied by the opinion of KPMG LLP
or another nationally-recognized independent public accounting firm which shall
state that the Company’s consolidated financial statements contained in such
reports present fairly the financial position for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years. Such
opinion shall not be qualified or limited because of a restricted or limited
examination by such accountant of any material portion of the Company’s or any
Subsidiary’s records;

        (b)        as soon as available, but not later than 60 days after the
end of each of the first three fiscal quarters of each year, a copy of the
Company’s Form 10-Q Quarterly Report for such quarter as filed with the
Securities and Exchange Commission; and



44

--------------------------------------------------------------------------------


        (c)        concurrently with the furnishing of each 10-Q Quarterly
Report referred to in Section 6.01(b) above, a certificate of a Responsible
Officer (i) stating the Company’s Ratio of Earnings to Fixed Charges for the
period ending with the respective fiscal quarter of the Company reflected in
such 10-Q Quarterly Report, and (ii) showing in detail the calculations
supporting the determination of such ratio.

        Any financial statement required to be delivered pursuant to this
Section 6.01 shall be deemed to have been delivered on the date on which the
Company posts such financial statement on its website on the Internet at
www.generalmills.com or when such financial statement is posted on the SEC’s
website on the Internet at www.sec.gov; provided that the Company shall give
notice of any such posting to the Administrative Agent (who shall then give
notice of any such posting to the Banks); provided, further, that the Company
shall deliver paper copies of any delivery referred to in this Section 6.01 to
the Administrative Agent if the Administrative Agent requests the Company to
deliver such paper copies until notice to cease delivering such paper copies is
given by the Administrative Agent.

        Section 6.02.   Certificates; Other Information.   The Company shall
furnish to the Administrative Agent for duplication and distribution to each
Bank:

        (a)        concurrently with the delivery of the financial statements
referred to in subsection 6.01(a) above, a certificate of a Responsible Officer
(i) stating that no Default or Event of Default has occurred during such period
except as specified (by applicable subsection reference) in such certificate,
and (ii) showing in detail the calculations supporting such statement in respect
of Section 7.06;

        (b)        promptly after the same are sent, copies of all financial
statements and reports which the Company sends to its shareholders; and promptly
after the same are filed, copies of all financial statements and regular,
periodical or special reports which the Company may make to, or file with, the
Securities and Exchange Commission or any successor or similar Governmental
Authority (other than Form S-8s, pricing supplements to Form S-3s, Form 8-Ks
filing only exhibits to Form S-3s, Form 11-Ks, and Forms 3, 4 and 5); provided
that this subsection (b) shall not require the Company to furnish any statements
or reports which it has previously furnished to the Administrative Agent and the
Banks; and

        (c)        promptly, such additional business, financial, corporate
affairs and other information as the Administrative Agent, at the request of any
Bank, may from time to time reasonably request.

        Section 6.03.   Notices.   The Company shall promptly notify the
Administrative Agent (which shall promptly thereafter notify each Bank):

        (a)        (i) of the occurrence of any Default or Event of Default,
(ii) of the occurrence or existence of any event or circumstance that
foreseeably will become a Default or Event of Default, and (iii) of the
occurrence or existence of any event or circumstance that would cause the
condition to Borrowing set forth in subsection 4.02(b) not to be satisfied if a
Borrowing were requested on or after the date of such event or circumstance;



45

--------------------------------------------------------------------------------


        (b)        of (i) any breach or non-performance of, or any default
under, any Contractual Obligation of the Company or any of its Subsidiaries
which could foreseeably result in a Material Adverse Effect; and (ii) any
dispute, litigation, investigation, proceeding or suspension which may exist at
any time between the Company or any of its Subsidiaries and any Governmental
Authority which could foreseeably result in a Material Adverse Effect;

        (c)        of the commencement of, or any material adverse development
in, any litigation or proceeding affecting the Company or any Subsidiary (i) in
which the amount of damages claimed (net of insurance) is $100,000,000 (or its
equivalent in another currency or currencies) or more, (ii) in which injunctive
or similar relief is sought and which, if adversely determined, would reasonably
be expected to have a Material Adverse Effect, or (iii) in which the relief
sought is an injunction or other stay of the performance of this Agreement or
any Loan Document;

        (d)        upon, but in no event later than 30 days after, becoming
aware of (i) any and all enforcement, cleanup, removal or other governmental or
regulatory actions instituted, completed or threatened against the Company or
any of its Subsidiaries or any of their respective Properties pursuant to any
applicable Environmental Laws which may reasonably result in liability in excess
of $100,000,000 (net of insurance), (ii) any other Environmental Claim which may
reasonably result in liability in excess of $100,000,000 (net of insurance), and
(iii) any environmental or similar condition on any real property adjoining or
in the vicinity of the property of the Company or any Subsidiary that could
reasonably be anticipated to cause such property or any part thereof to be
subject to any restrictions on the ownership, occupancy, transferability or use
of such property under any Environmental Laws and which restrictions could
reasonably be expected to have a Material Adverse Effect;

        (e)        of any of the following events affecting the Company or any
member of its Controlled Group (but in no event more than 10 days after such
event), together with a copy of any notice with respect to such event that may
be required to be filed with a Governmental Authority and any notice delivered
by a Governmental Authority to the Company or any member or its Controlled Group
with respect to such event:

        (i)        an ERISA Event which could foreseeably result in a Default or
Event of Default or which could reasonably be expected to have a Material
Adverse Effect; or


        (ii)        the adoption of any new Plan that is subject to Title IV of
ERISA or section 412 of the Code by any member of the Controlled Group, the
adoption of any amendment to a Plan that is subject to Title IV of ERISA or
section 412 of the Code, or the commencement of contributions by any member of
the Controlled Group to any Plan if any such adoption or commencement results in
an increase in unfunded liabilities of $50,000,000 or more, or could reasonably
be expected to have a Material Adverse Effect.




46

--------------------------------------------------------------------------------


Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement by a Responsible Officer of the Company setting forth details of the
occurrence referred to therein, and stating in general what action the Company
proposes to take with respect thereto. Each notice under subsection 6.03(a)
shall describe with particularity any and all clauses or provisions of this
Agreement or other Loan Document that have been breached or violated.

        Section 6.04.   Preservation of Corporate Existence, Etc.   Subject to
Section 7.02, the Company shall, and shall cause each of its Material
Subsidiaries to:

        (a)        preserve and maintain in full force and effect its corporate
or limited liability company existence and good standing under the laws of its
state or jurisdiction of incorporation or formation;

        (b)        preserve and maintain in full force and effect all rights,
privileges, qualifications, permits, licenses and franchises, the
non-preservation or non-maintenance of which could reasonably be expected to
have a Material Adverse Effect;

        (c)        remain in, and continue to operate substantially in, the food
products business; and

        (d)        preserve or renew all of its registered trademarks, trade
names and service marks, the non-preservation or non-renewal of which could
reasonably be expected to have a Material Adverse Effect.

        Section 6.05.   Insurance.   The Company shall, and shall cause its
Material Subsidiaries to, (a) insure and maintain insurance with responsible
insurance companies in such amounts and against such risks as is customarily
carried by owners of similar businesses and property, or (b) maintain a system
or systems of self-insurance or assumption of risk which accords with the
practices of similar businesses.

        Section 6.06.   Payment of Obligations.   The Company shall, and shall
cause its Material Subsidiaries to, pay and discharge as the same shall become
due and payable, all their respective obligations and liabilities, including:

        (a)        all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings and adequate reserves in accordance
with GAAP are being maintained by the Company or such Material Subsidiary;



47

--------------------------------------------------------------------------------


        (b)        all lawful claims which, if unpaid, would by law become a
Lien upon its Property, unless the same are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by the Company or such Material Subsidiary; and

        (c)        all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

        Section 6.07.   Compliance with Laws.   (a)  The Company shall comply,
and shall cause each of its Subsidiaries to comply, in all material respects
with all Requirements of Law (including, without limitation, Environmental Laws)
of any Governmental Authority having jurisdiction over it or its business,
except such as may be contested in good faith or as to which a bona fide dispute
may exist and where non-compliance could not be expected to result in a Material
Adverse Effect.

        (b)        Upon the written request of the Administrative Agent or any
Bank, the Company shall submit and cause each of its Subsidiaries to submit, to
the Administrative Agent and with sufficient copies for each Bank, at reasonable
intervals, a general report providing an update of the status of any
environmental, health or safety compliance, hazard or liability issue identified
in any notice or report required pursuant to subsection 6.03(d), that may
reasonably, individually or in the aggregate, result in liability in excess of
$100,000,000.

        Section 6.08.   Inspection of Property and Books and Records.   The
Company shall maintain and shall cause each of its Subsidiaries to maintain
books of record and account in conformity with GAAP consistently applied.
Subject to such confidentiality restrictions as the Company may reasonably
impose, the Company shall permit, and shall cause each of its Subsidiaries to
permit, representatives and independent contractors of the Administrative Agent
or any Bank to visit and inspect any of their respective Properties, to examine
their respective records, and make copies thereof or abstracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
directors, officers, and independent public accountants, all at such reasonable
times during normal business hours, upon reasonable advance notice to the
Company; provided, however, when an Event of Default exists the Administrative
Agent or any Bank may do any of the foregoing at the expense of the Company at
any time during normal business hours and without advance notice.

        Section 6.09.   Use of Proceeds.   The Company shall use the Letters of
Credit and the proceeds of the Loans solely for general corporate purposes but
not in contravention of any Requirement of Law.



48

--------------------------------------------------------------------------------


ARTICLE 7
NEGATIVE COVENANTS

        The Company hereby covenants and agrees that, so long as any Bank shall
have any Revolving Commitment or Letter of Credit Liabilities hereunder, or any
Loan or other Obligation shall remain unpaid or unsatisfied, unless the Majority
Banks waive compliance in writing:

        Section 7.01.   Limitation on Liens.   The Company shall not, and shall
not suffer or permit any of its Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its Property, whether now owned or hereafter acquired, other than the
following:

        (a)        any Lien existing on the Property of the Company or its
Subsidiaries on the Closing Date securing Indebtedness outstanding on such date;

        (b)        any Lien created under any Loan Document;

        (c)        Liens for taxes, fees, assessments or other governmental
charges which are not delinquent or remain payable without penalty, or to the
extent that non-payment thereof is permitted by Section 6.06, provided that no
Notice of Lien has been filed or recorded under the Code;

        (d)        carriers’, warehousemen’s, mechanics’, landlords’,
materialmen’s, repairmen’s or other similar Liens arising in the Ordinary Course
of Business which are not delinquent or remain payable without penalty or which
are being contested in good faith and by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the Property
subject thereto;

        (e)        Liens (other than any Lien imposed by ERISA) consisting of
pledges or deposits required in the Ordinary Course of Business in connection
with workers’ compensation, unemployment insurance and other social security
legislation;

        (f)        Liens on the Property of the Company or any of its
Subsidiaries securing (i) the non-delinquent performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, (ii)
contingent obligations on surety and appeal bonds, and (iii) other
non-delinquent obligations of a like nature; in each case, incurred in the
Ordinary Course of Business, provided all such Liens in the aggregate would not
(even if enforced) cause a Material Adverse Effect;

        (g)        Liens consisting of judgment or judicial attachment liens,
provided that the enforcement of such Liens is effectively stayed and all such
liens in the aggregate at any time outstanding for the Company and its
Subsidiaries do not exceed $10,000,000;



49

--------------------------------------------------------------------------------


        (h)       easements, rights-of-way, restrictions and other similar
encumbrances incurred in the Ordinary Course of Business which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the Property subject thereto or interfere
with the ordinary conduct of the businesses of the Company and its Subsidiaries;

        (i)        Liens on assets of Persons which become Subsidiaries after
the date of this Agreement, provided, however, that such Liens existed at the
time the respective Persons became Subsidiaries and were not created in
anticipation thereof;

        (j)        Purchase money security interests on any Property acquired or
held by the Company or its Subsidiaries in the Ordinary Course of Business
securing Indebtedness incurred or assumed for the purpose of financing all or
any part of the cost of acquiring such Property; provided that (i) any such Lien
attaches to such Property concurrently with or within 20 days after the
acquisition thereof, (ii) such Lien attaches solely to the Property so acquired
in such transaction, (iii) the principal amount of the debt secured thereby does
not exceed 100% of the cost of such Property, and (iv) the principal amount of
the Indebtedness secured by any and all such purchase money security interests
shall not at any time exceed $50,000,000;

        (k)        Liens arising solely by virtue of any statutory or common law
provision relating to bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Company in excess of those set forth by regulations promulgated by
the Federal Reserve Board, and (ii) such deposit account is not intended by the
Company or any of its Subsidiaries to provide collateral to the depository
institution;

        (l)        other Liens on Property, provided that the sum of the
aggregate Indebtedness secured by such other Liens (exclusive of Indebtedness
secured by Liens permitted by clauses (a) through (k) hereof) shall not exceed
an amount equal to five percent (5%) of the Company’s total assets as shown on
its consolidated balance sheet for its most recent prior fiscal quarter;

provided, however, that for purposes of this Section 7.01, the term “Property”
shall exclude the Company’s common and cumulative preference stock, short and
long-term marketable securities and options or other financial derivative
instruments related to any of the foregoing.

        Section 7.02.   Disposition of Assets; Consolidations and Mergers.   The
Company shall not, and shall not suffer or permit any of its Subsidiaries to,
(i) directly or indirectly, sell, assign, lease, convey, transfer or otherwise
dispose of (whether in one or a series of transactions) any Property (including
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, or (ii) merge or consolidate with or into
any Person, except:



50

--------------------------------------------------------------------------------


        (a)        dispositions of inventory, or used, worn-out or surplus
Property, all in the Ordinary Course of Business;

        (b)        the sale of equipment to the extent that such equipment is
exchanged for credit against the purchase price of similar replacement
equipment, or the proceeds of such sale are reasonably promptly applied to the
purchase price of such replacement equipment;

        (c)        dispositions of accounts and notes receivable, with or
without recourse; provided that at no time shall the aggregate outstanding face
amount of accounts and notes receivable disposed of pursuant to this Section
7.02(c) exceed $1,000,000,000;

        (d)        dispositions of any Property in connection with the
shelf-stable Green Giant business; and

        (e)        other dispositions of Property during the term of this
Agreement whose net book value, together with any dispositions permitted under
subsection 7.02(c), in the aggregate shall not exceed twenty percent (20%) of
the Company’s total assets as shown on its consolidated balance sheet for its
most recent prior fiscal quarter.

Provided, however, that:

        (x)        any Subsidiary of the Company may merge with the Company,
provided that the Company shall be the continuing or surviving corporation, or
with any one or more Subsidiaries of the Company, provided that if any
transaction shall be between a Subsidiary and a Wholly-Owned Subsidiary, the
Wholly-Owned Subsidiary shall be the continuing or surviving Person;

        (y)        the Company or any Subsidiary of the Company may sell or
otherwise transfer any or all of its assets (upon voluntary liquidation or
otherwise), to the Company or a Wholly-Owned Subsidiary of the Company; and

        (z)        subject to the other provisions of this Agreement, a Person
may merge with the Company or any Subsidiary in order to accomplish an
acquisition, provided that the surviving Person shall be the Company or a
Subsidiary or it will become a Subsidiary as a result of such acquisition.

        Section 7.03.   Pari Passu Ranking.   The Company will ensure that the
claims and rights of the Banks against it under the Loan Documents will not be
at any time subordinate to, and will rank at all times at least pari passu with,
the claims and rights of any other of its unsecured creditors, except as may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights in general.



51

--------------------------------------------------------------------------------


        Section 7.04.   Transactions with Affiliates.   The Company shall not,
and shall not suffer or permit any of its Subsidiaries to, enter into any
transaction with any Affiliate of the Company or of any such Subsidiary, except
(a) as expressly permitted by this Agreement, (b) in connection with the
repurchase by the Company of common stock of the Company, or (c) in the Ordinary
Course of Business and pursuant to the reasonable conduct of the business of the
Company or such Subsidiary.

        Section 7.05.   Margin Stock.   The Company shall not and shall not
suffer or permit any of its Subsidiaries to use any portion of the Loan
proceeds, directly or indirectly, (i) to purchase or carry Margin Stock, (ii) to
repay or otherwise refinance indebtedness of the Company or others incurred to
purchase or carry Margin Stock, (iii) to extend credit for the purpose of
purchasing or carrying any Margin Stock, or (iv) to acquire any security in any
transaction that is subject to Section 13 or 14 of the Exchange Act.

        Section 7.06.   Ratio of Earnings to Fixed Charges.   The Company shall
not permit its Ratio of Earnings to Fixed Charges as determined for any period
of four (4) consecutive fiscal quarters of the Company to be less than 2.5 to
1.0. During the term of this Agreement, the Company shall continue to compute
its Ratio of Earnings to Fixed Charges in the same manner as computed in the
Company’s Form 10-K Annual Report for the period ended May 29, 2005 and shall
continue to report such ratio to the Administrative Agent on a quarterly basis
concurrently with the delivery of the financial statements referred to in
subsections 6.01(a) and (b).

        Section 7.07.   Payments by Material Subsidiaries.   Neither the Company
nor any of its Material Subsidiaries will enter into or suffer to exist any
consensual agreement or arrangement which would by its express terms limit the
ability of any Material Subsidiary to pay any dividend to or otherwise advance
funds to the Company.

ARTICLE 8
EVENTS OF DEFAULT

        Section 8.01.   Event of Default.   Subject to the provisos at the end
of this section, any of the following shall constitute an “Event of Default”:

        (a)        Non-Payment.   The Company fails to pay, (i) when and as
required to be paid herein, any amount of principal of any Loan or any
Reimbursement Obligation, or (ii) within three (3) Business Days after the same
shall become due, any interest, fee or any other amount payable hereunder or
pursuant to any other Loan Document; or



52

--------------------------------------------------------------------------------


        (b)        Representation or Warranty. Any representation or warranty by
the Company made or deemed made herein, in any Loan Document, or which is
contained in any certificate, document or financial or other statement by the
Company, or its Responsible Officers, furnished at any time under this
Agreement, or in or under any Loan Document, shall prove to have been incorrect
in any material respect on or as of the date made or deemed made; or

        (c)        Specific Defaults. The Company fails to perform or observe
any term, covenant or agreement contained in Section 6.03(a) or Article 7; or

        (d)        Other Defaults. The Company fails to perform or observe any
other term or covenant contained in this Agreement or any Loan Document, and
such default shall continue unremedied for a period of (i) 10 days, in the case
such default arises under Section 6.01, 6.02, 6.03(b), 6.03(c), 6.03(d) or
6.03(e), or (ii) 30 days, in the case of any other such default, after the date
upon which written notice thereof is given to the Company by the Administrative
Agent or any Bank; or

        (e)        Cross-Default. The Company or any Material Subsidiary shall
(i) fail to pay when due, subject to the applicable grace period, if any,
whether at stated maturity or otherwise, (A) any principal of, interest on, or
premiums, fees or expenses or any other amounts relating to, any Indebtedness or
(B) the deferred purchase price of any Property or asset (other than trade
payables entered into in the Ordinary Course of Business pursuant to customary
terms) or (C) any Contingent Obligation, or (ii) fail to observe or perform,
subject to the applicable grace period, if any, any other term, covenant,
condition or agreement contained in any instrument or agreement evidencing,
securing or relating to any Indebtedness or Contingent Obligation, if the effect
thereof is to cause, or permit the holder or holders of any such Indebtedness or
obligation, or a trustee or agent on behalf of such holder or holders
(collectively, the “holder”), to cause, such Indebtedness or obligation to
become due prior to its stated maturity; provided, however, that no Event of
Default shall exist hereunder if (x) in the case of clause (ii), such failure or
default has been waived by the holder thereof; (y) in the case of sub-clause
(i)(B) or (i)(C), such failure is being contested in good faith by appropriate
proceedings; or (z) the aggregate of all obligations which become (or, at the
option of the holder thereof, may thereupon become) due and payable prior to
their stated maturity as a result of any such failure or default, does not
exceed $50,000,000; or

        (f)        Insolvency; Voluntary Proceedings.   The Company or any of
its Material Subsidiaries (i) generally fails to pay, or admits in writing its
inability to pay, its debts as they become due, subject to applicable grace
periods, if any, whether at stated maturity or otherwise; (ii) voluntarily
ceases to conduct its business in the ordinary course; (iii) commences any
Insolvency Proceeding with respect to itself; or (iv) takes any action to
effectuate or authorize any of the foregoing; or



52

--------------------------------------------------------------------------------


        (g)        Involuntary Proceedings.   (i)  Any involuntary Insolvency
Proceeding is commenced or filed against the Company or any Material Subsidiary,
or any writ, judgment, warrant of attachment, execution or similar process, is
issued or levied against a substantial part of the Company’s or any Material
Subsidiaries’ Properties, and any such proceeding or petition shall not be
dismissed, or such writ, judgment, warrant of attachment, execution or similar
process shall not be released, vacated or fully bonded within 60 days after
commencement, filing or levy; (ii) the Company or any Material Subsidiary admits
the material allegations of a petition against it in any Insolvency Proceeding,
or an order for relief (or similar order under non-U.S. law) is ordered in any
Insolvency Proceeding; or (iii) the Company or any Material Subsidiary
acquiesces in the appointment of a receiver, trustee, custodian, conservator,
liquidator, mortgagee in possession (or agent therefor), or other similar Person
for itself or a substantial portion of its Property or business; or

        (h)        ERISA.   (a)  The Company or an ERISA Affiliate shall fail to
satisfy its contribution requirements under Section 412(c)(11) of the Code,
whether or not it has sought a waiver under Section 412(d) of the Code, and such
failure could result in liability of more than $50,000,000; (ii) in the case of
an ERISA Event involving the withdrawal from a Plan of a “substantial employer”
(as defined in Section 4001(a)(2) or Section 4062(e) of ERISA), the withdrawing
employer’s proportionate share of that Plan’s Unfunded Pension Liabilities is
more than $50,000,000; (iii) in the case of an ERISA Event involving the
complete or partial withdrawal from a Multiemployer Plan, the withdrawing
employer has incurred a withdrawal liability in an aggregate amount exceeding
$50,000,000; (iv) in the case of an ERISA Event not described in clause (ii) or
(iii), the Unfunded Pension Liabilities of the relevant Plan or Plans exceed
$50,000,000; or (v) the commencement or increase of contributions to, or the
adoption of or the amendment of a Plan by, a member of the Controlled Group
shall result in a net increase in unfunded liabilities to the Controlled Group
in excess of $50,000,000; or

        (i)        Monetary Judgments.   There shall be entered against the
Company or any Material Subsidiary one or more final judgments or decrees for
the payment of money which in the aggregate exceed (to the extent not (x) paid
or covered by insurance or (y) reserved against) $50,000,000, and such judgments
or decrees shall not have been vacated, discharged, stayed or appealed within
the applicable period for appeal from the date of entry thereof;

provided, however, that if no Loan or Letter of Credit is outstanding at the
time any event or circumstance specified in paragraph (b), (c), (d), (e), (h) or
(i) of this Section 8.01 shall occur or arise, then any such event or
circumstance shall not be deemed an Event of Default, but the Administrative
Agent shall, at the request of, or may, with the consent of, the Majority Banks,
declare the Revolving Commitment of each Bank to make Loans and the obligation
of each Issuing Bank to issue any Letter of Credit to be terminated, whereupon
such Revolving Commitments and the obligation of each Issuing Bank to issue any
Letter of Credit shall forthwith be terminated and the Company shall promptly
pay to the Administrative Agent all accrued but unpaid amounts then outstanding
under this Agreement or under any other Loan Document; provided further,
however, that:



54

--------------------------------------------------------------------------------


        (i)        the Company shall promptly notify the Administrative Agent
and each Bank of any such event or circumstance, and


        (ii)        the obligation of each Bank to make any Loan hereunder or to
issue any Letter of Credit shall be immediately suspended for so long as any
such event or circumstance shall continue to exist.


        Section 8.02.   Remedies.   If any Event of Default occurs, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Majority Banks,

        (a)        declare the Revolving Commitment of each Bank to make Loans
and the obligation of each Issuing Bank to issue any Letter of Credit to be
terminated, whereupon such Revolving Commitments and such obligation of each
Issuing Bank to issue any Letter of Credit shall forthwith be terminated;

        (b)        declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and any outstanding Reimbursement
Obligation in respect of any drawing under a Letter of Credit and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Company; and

        (c)        exercise on behalf of itself and the Banks all rights and
remedies available to it and the Banks under the Loan Documents or applicable
law;

provided, however, that upon the occurrence of any event specified in paragraph
(f) or (g) of Section 8.01 above (in the case of clause (i) of paragraph (g)
upon the expiration of the 60-day period mentioned therein), the obligation of
each Bank to make Loans and the obligation of each Issuing Bank to issue any
Letter of Credit shall automatically terminate and the unpaid principal amount
of all outstanding Loans and any outstanding Reimbursement Obligations and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of the Administrative Agent or any Bank.

        Section 8.03.   Cash Cover.   The Company agrees, in addition to the
provisions in Sections 8.01 and 8.02, that upon the occurrence and during the
continuance of any Event of Default, it shall, if requested by the
Administrative Agent upon the instruction of the Majority Banks or any Issuing
Bank having an outstanding Letter of Credit, pay to the Administrative Agent an
amount in immediately available funds (which shall be held as collateral
pursuant to arrangements satisfactory to the Administrative Agent) equal to the
aggregate amount available for drawing under all Letters of Credit outstanding
at such time



55

--------------------------------------------------------------------------------


(or, in the case of a request by an Issuing Bank, all such Letters of Credit
issued by it), provided that, upon the occurrence of any Event of Default
specified in clause (f) or (g) of Section 8.01 above with respect to the
Company, and on the Revolving Termination Date, the Company shall pay such
amount forthwith without any notice or demand or any other act by the
Administrative Agent, any Issuing Bank or any Bank. Amounts so held shall be
invested by the Administrative Agent upon the instruction and for the account of
the Company in short-term U.S. government securities.

        Section 8.04.   Rights Not Exclusive.   The rights provided for in this
Agreement and the other Loan Documents are cumulative and are not exclusive of
any other rights, powers, privileges or remedies provided by law or in equity,
or under any other instrument, document or agreement now existing or hereafter
arising.

ARTICLE 9
THE AGENTS

        Section 9.01.   Appointment and Authorization.   Each Bank hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Bank, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

        Section 9.02.   Delegation of Duties.   The Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

        Section 9.03.   Liability of Administrative Agent.   None of the
Administrative Agent-Related Persons shall (i) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement,
any Letter of Credit or any other Loan Document (except for its own gross
negligence or willful misconduct), or (ii) be responsible in any manner to any
of the Banks for any recital, statement, representation or warranty made by the
Company or any Subsidiary or Affiliate of the Company, or any officer thereof,



56

--------------------------------------------------------------------------------


contained in this Agreement, any Letter of Credit or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by the Administrative Agent under or in connection
with, this Agreement, any Letter of Credit or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement, any Letter of Credit or any other Loan Document, or for any failure
of the Company or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Administrative Agent-Related Person
shall be under any obligation to any Bank to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement, any Letter of Credit or any other Loan Document, or to
inspect the Properties, books or records of the Company or any of the Company’s
Subsidiaries or Affiliates.

        Section 9.04.   Reliance by Agent.   (a)  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation reasonably believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Company), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Majority Banks as it deems appropriate
and, if it so requests, it shall first be indemnified to its satisfaction by the
Banks against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Loan Document in accordance with a request or
consent of the Majority Banks and such request and any action taken or failure
to act pursuant thereto shall be binding upon all of the Banks.

        (b)        For purposes of determining compliance with the conditions
specified in Section 4.01, each Bank that has executed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter either sent by the Administrative Agent to such Bank
for consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to the Bank.

        Section 9.05.   Notice of Default.   The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default, except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Banks, unless the Administrative Agent shall have received
written notice from a Bank or the Company referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the



57

--------------------------------------------------------------------------------


Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Banks. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be requested by the
Majority Banks in accordance with Article 8; provided, however, that unless and
until the Administrative Agent shall have received any such request, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Banks.

        Section 9.06.   Credit Decision.   Each Bank expressly acknowledges that
none of the Administrative Agent-Related Persons has made any representation or
warranty to it and that no act by the Administrative Agent hereinafter taken,
including any review of the affairs of the Company and its Subsidiaries shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Bank. Each Bank represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Company and
its Subsidiaries, and all applicable bank regulatory laws relating to the
transactions contemplated thereby, and made its own decision to enter into this
Agreement and extend credit to the Company hereunder. Each Bank also represents
that it will, independently and without reliance upon the Administrative Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Company. Except for notices, reports and other documents
expressly herein required to be furnished to the Banks by the Administrative
Agent, the Administrative Agent shall not have any duty or responsibility to
provide any Bank with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the Company which may come into the possession of any of the
Administrative Agent-Related Persons.

        Section 9.07.   Indemnification.   The Banks shall indemnify upon demand
the Administrative Agent-Related Persons and any Issuing Bank (to the extent not
reimbursed by or on behalf of the Company and without limiting the obligation of
the Company to do so), ratably in accordance with their respective Revolving
Commitments, or if no Revolving Commitments are in effect, in accordance with
their respective outstanding Loans, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind whatsoever which may at any time
(including at any time following the repayment of the Loans and the termination
or resignation of the Administrative Agent) be imposed on, incurred by or
asserted against any



58

--------------------------------------------------------------------------------


such Person any way relating to or arising out of this Agreement, any Letter of
Credit or any document contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
any such Person under or in connection with any of the foregoing; provided,
however, that no Bank shall be liable for the payment to the Administrative
Agent-Related Persons of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting from such Person’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Bank shall reimburse the
Administrative Agent and any Issuing Bank upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any Letter of Credit, any
other Loan Document, or any document contemplated by or referred to herein to
the extent that the Administrative Agent is not reimbursed for such expenses by
or on behalf of the Company. Without limiting the generality of the foregoing,
if the Internal Revenue Service or any other Governmental Authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Bank (because the appropriate form was not delivered, was not properly
executed, or because such Bank failed to notify the Administrative Agent of a
change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason) such Bank shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including penalties and interest,
and including any taxes imposed by any jurisdiction on the amounts payable to
the Administrative Agent under this Section, together with all costs and
expenses and attorneys’ fees (including Attorney Costs). The obligation of the
Banks in this Section shall survive the payment of all Obligations hereunder.

        Section 9.08.   Administrative Agent in Individual Capacity.    JPMorgan
Chase and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Company and its Subsidiaries and Affiliates as though JPMorgan
Chase were not the Administrative Agent hereunder and without notice to or
consent of the Banks. The Banks acknowledge that, pursuant to such activities,
JPMorgan Chase or its Affiliates may receive information regarding the Company
or its Affiliates (including information that may be subject to confidentiality
obligations in favor of the Company or such Affiliates) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, JPMorgan Chase shall have the same rights and
powers under this Agreement as any other Bank and may exercise the same as
though it were not the Administrative Agent, and the terms “Bank” and “Banks”
shall include JPMorgan Chase in its individual capacity.



59

--------------------------------------------------------------------------------


        Section 9.09.   Successor Administrative Agent.   The Administrative
Agent may resign as Administrative Agent upon 30 days’ notice to the Banks. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement, the Company shall appoint from among the Banks a successor agent for
the Banks (unless an Event of Default then exists in which case the Majority
Banks shall appoint the successor agent). If no successor agent is appointed
prior to the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Banks and the
Company, a successor agent from among the Banks. Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Administrative Agent and the
term “Administrative Agent” shall mean such successor agent and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article 9 and Sections
10.04 and 10.05 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement. If no
successor agent has accepted appointment as Administrative Agent by the date
which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Banks shall perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Company or the
Majority Banks appoint a successor agent as provided for above.

        Section 9.10.   Other Agents.   None of the Syndication Agent or the
Documentation Agents shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Banks as such. Each Bank acknowledges that it has not relied, and will not rely,
on the Syndication Agent in deciding to enter into this Agreement or in taking
or not taking action hereunder.

ARTICLE 10
MISCELLANEOUS

        Section 10.01.   Amendments and Waivers.   No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent with
respect to any departure by the Company therefrom, shall be effective unless the
same shall be in writing and signed by the Majority Banks, the Company (and if
the rights or duties of any Issuing Bank are affected thereby, by it) and
acknowledged by the Administrative Agent, and then such waiver shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such waiver, amendment, or consent shall,
unless in writing and signed by all the Banks, the Company and acknowledged by
the Administrative Agent, do any of the following:



60

--------------------------------------------------------------------------------


        (a)        extend or increase the Revolving Commitment of any Bank (or
reinstate any Revolving Commitment terminated pursuant to subsection 8.02(a)) or
subject any Bank to any additional obligations;

        (b)        postpone or delay any date fixed for any payment of
principal, interest, fees or other amounts due to the Banks (or any of them)
hereunder, under any Loan Document, or the latest permitted expiry date for
Letters of Credit;

        (c)        reduce the principal of, or the rate of interest specified
herein on any Loan, or any Reimbursement Obligation or any fees or other amounts
payable hereunder or under any Loan Document;

        (d)        change the percentage of the Revolving Commitments or of the
Total Outstanding Amount, which shall be required for the Banks or any of them
to take any action hereunder or change the definition of Majority Banks;

        (e)        amend this Section 10.01 or any provision providing for
consent or other action by all Banks; or

        (f)        alter the pro rata treatment of the Banks under Section 2.13
or any other provision providing for pro rata treatment;

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by such Agent in addition to the Majority Banks or all the
Banks, as the case may be, affect the rights or duties of any Agent under this
Agreement or any other Loan Document.

        Section 10.02.   Notices.   (a)  All notices, requests and other
communications provided for hereunder to any party shall be in writing
(including, unless the context expressly otherwise provides, by facsimile
transmission, provided that any matter transmitted by the Company by facsimile
(i) shall be immediately confirmed by a telephone call to the recipient at the
number specified on the signature pages hereof or in the applicable
Administrative Questionnaire, as the case may be, and (ii) shall be followed
promptly by a hard copy original thereof) and mailed, faxed or delivered, to
such party: (A) in the case of the Company or the Administrative Agent, at its
address or facsimile number set forth on the signature pages hereof, (B) in the
case of any Bank, at its address or facsimile number set forth in its
Administrative Questionnaire, or (C) in the case of any party, at such other
address or facsimile number as such party may hereafter specify for the purpose
by notice to the Administrative Agent and the Company.

        (b)        All such notices, requests and communications shall, when
transmitted by overnight delivery, or faxed, be effective when delivered for
overnight (next-day) delivery, or transmitted by facsimile machine,
respectively, or if mailed, upon the third Business Day after the date deposited
into the U.S. mail, or if delivered, upon delivery; except that notices to the
Administrative Agent or any Issuing Bank pursuant to Article 2 or 9 shall not be
effective until actually received by it.



61

--------------------------------------------------------------------------------


       (c)        The Company acknowledges and agrees that any agreement of the
Administrative Agent and the Banks in Article 2 herein to receive certain
notices by telephone and facsimile is solely for the convenience and at the
request of the Company. The Administrative Agent and the Banks shall be entitled
to rely on the authority of any Person purporting to be a Person authorized by
the Company to give such notice and the Administrative Agent and the Banks shall
not have any liability to the Company or other Person on account of any action
taken or not taken by the Administrative Agent or the Banks in reliance upon
such telephonic or facsimile notice. The obligation of the Company to repay the
Loans shall not be affected in any way or to any extent by any failure by the
Administrative Agent and the Banks to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent and
the Banks of a confirmation which is at variance with the terms understood by
the Administrative Agent and the Banks to be contained in the telephonic or
facsimile notice.

        Section 10.03.   No Waiver; Cumulative Remedies.   No failure to
exercise and no delay in exercising, on the part of any Agent or Bank, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

        Section 10.04.   Costs and Expenses.   The Company shall, whether or not
the transactions contemplated hereby shall be consummated:

       (a)        pay or reimburse JPMorgan Chase (including in its capacity as
Administrative Agent) within fifteen Business Days after demand (subject to
subsection 4.01(e)) for all reasonable, demonstrable costs and out-of-pocket
expenses incurred by JPMorgan Chase (including in its capacity as Administrative
Agent) in connection with the development, preparation, delivery and execution
of, and any amendment, supplement, waiver or modification to (in each case,
whether or not consummated), this Agreement, any Loan Document and any other
documents prepared in connection herewith or therewith, and the consummation of
the transactions contemplated hereby and thereby, including the reasonable
Attorney Costs incurred by JPMorgan Chase (including in its capacity as
Administrative Agent) with respect thereto as agreed in the Fee Letters; and

       (b)        pay or reimburse each Bank and the Administrative Agent within
fifteen Business Days after demand (subject to subsection 4.01(e)) for all costs
and expenses incurred by them in connection with the enforcement, attempted
enforcement, or preservation of any rights or remedies (including in connection
with any “workout” or restructuring regarding the Loans, and including in any
Insolvency Proceeding or appellate proceeding) under this Agreement, any Letter
of Credit, any other Loan Document, and any such other documents, including
Attorney Costs incurred by the Administrative Agent and any Bank or Issuing
Bank.



62

--------------------------------------------------------------------------------


        Section 10.05.   Indemnity.   (a)  The Company shall pay, indemnify, and
hold each Bank and Agent and each of their respective affiliates, officers,
directors, employees, counsel, agents and attorneys-in-fact (each, an
“Indemnified Person”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses or disbursements (including Attorney Costs) of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, any Letter of Credit and any
other Loan Documents, or the transactions contemplated hereby and thereby, and
with respect to any investigation, litigation or proceeding (including any
Insolvency Proceeding or appellate proceeding) related to this Agreement, the
Loans, any Letter of Credit or the use of the proceeds thereof, whether or not
any Indemnified Person is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”); provided, that the Company shall have no obligation
hereunder to any Indemnified Person with respect to Indemnified Liabilities to
the extent resulting from the gross negligence or willful misconduct of such
Indemnified Person as determined by a court of competent jurisdiction in a final
and non-appealable judgment. The agreements in this Section shall survive
payment of all other Obligations and termination of this Agreement.

       (b)        An Indemnified Person shall give prompt notice to the Company
of any claim asserted in writing, or the commencement of any action or
proceeding, in respect of which indemnity may be sought hereunder, provided that
the omission so to notify the Company will not relieve the Company from any
liability, if any, which it may have to the Indemnified Person otherwise than
under Section 10.05(a) unless and to the extent that the Company shall have been
damaged by the delay in notification or the failure to be notified.

       (c)        The Indemnified Person shall assist the Company in the defense
of any such action or proceeding by arranging discussions with (and the calling
as witnesses of) relevant officers, directors, employees and agents of the
Indemnified Person and providing reasonable access to relevant books and
records. The Company shall have the right to, and shall at the request of the
Indemnified Person, participate in, and assume the defense of, any such action
or proceeding at its own expense using counsel mutually acceptable to the
Company and the Indemnified Person. In any such action or proceeding which the
Company has participated in or assumed the defense of, the Indemnified Person
shall have the right to retain separate counsel, but the fees and expenses of
such counsel shall be at its own expense unless the named parties to any such
suit, action or proceeding (including any impleaded parties) include both the
Company and the Indemnified Person and representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them it being understood and agreed that the Company shall not
have liability for the fees and expenses of more than one firm (in addition to
local counsel) which shall be retained to act in such circumstances for all of
the Indemnified Parties provided however that the Company shall have the
liability for the fees and expenses of more than one firm if such firm or firms
has or have been retained due to actual or potential differing interests among
the Indemnified Parties.



63

--------------------------------------------------------------------------------


        (d)        The Company shall not be liable under Section 10.05 for any
settlement effected without its consent of any claim, litigation or proceeding
in respect of which indemnity may be sought hereunder. The Company may settle
any claim without the consent of the Indemnified Person if monetary damages are
paid in full by the Company, provided, that the Company shall not make any
admission of wrongdoing by such Indemnified Person and all claimants shall
execute a full release in favor of such Indemnified Person. An Indemnified
Person shall, subject to its reasonable business needs, use reasonable efforts
to minimize the indemnification sought from the Company under Section 10.05.

        Section 10.06.   Marshalling; Payments Set Aside.   Neither the
Administrative Agent nor the Banks shall be under any obligation to marshall any
assets in favor of the Company or any other Person or against or in payment of
any or all of the Obligations. To the extent that the Company makes a payment or
payments to the Administrative Agent or the Banks, or the Administrative Agent
or the Banks exercise their rights of set-off, and such payment or payments or
the proceeds of such set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent with the
consent of the Majority Banks) to be repaid to a trustee, receiver or any other
party in connection with any Insolvency Proceeding, or otherwise, then (a) to
the extent of such recovery the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or set-off had not occurred,
and (b) each Bank severally agrees to pay to the Administrative Agent upon
demand its ratable share of the total amount so recovered from or repaid by the
Administrative Agent.

        Section 10.07.   Successors and Assigns.   The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Company may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Bank (and any attempted
assignment or transfer by the Company without such consent shall be null and
void).

        Section 10.08.   Assignments, Participations, Etc.

       (a)        Any Bank may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitment, Letter of Credit Liabilities, and the Loans
at the time owing to it); provided that (i) except in the case of an assignment
of the entire remaining amount of the assigning Bank’s Revolving Commitment,
Letter of Credit Liabilities, and the Loans at the time owing to it or in the
case of an



64

--------------------------------------------------------------------------------


assignment to a Bank or an Affiliate of a Bank or an Approved Fund with respect
to a Bank, the amount of the Revolving Commitment (which for this purpose
includes Loans and Letter of Credit Liabilities outstanding thereunder) subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement, as hereinafter defined, with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consent (each such consent not to be
unreasonably withheld or delayed), (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Loans, the Letter of Credit
Liabilities, and/or the Revolving Commitment assigned and (iii) the parties to
each assignment shall execute and deliver to the Administrative Agent an
agreement, substantially in the form of Exhibit C hereto (an “Assignment and
Assumption Agreement”), together with a processing and recordation fee of
$3,500, and the Eligible Assignee, if it shall not be a Bank, shall deliver to
the Administrative Agent an Administrative Questionnaire. Subject to acceptance
and recording thereof by the Administrative Agent pursuant to Section 2.02(a),
from and after the effective date specified in each Assignment and Assumption
Agreement, the Eligible Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption Agreement,
have the rights and obligations of a Bank under this Agreement, and the
assigning Bank thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption Agreement, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption Agreement covering
all of the assigning Bank’s rights and obligations under this Agreement, such
Bank shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.03, 10.04, and 10.05). Any assignment or transfer
by a Bank of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Bank of a participation in such rights and obligations in accordance with
paragraph (b) of this Section.

        (b)        Any Bank may, without the consent of, or notice to, the
Company or the Administrative Agent, sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Bank’s rights
and/or obligations under this Agreement (including all or a portion of its
Revolving Commitment, the Loans and/or the Letter of Credit Liabilities at the
time owing to it); provided that (i) such Bank’s obligations under this
Agreement shall remain unchanged, (ii) such Bank shall remain solely responsible
to the other parties hereto for the performance of such obligations and
(iii) the Company, the Administrative Agent and the other Banks shall continue
to deal solely and directly with such Bank in connection with such Bank’s rights
and obligations under this Agreement. Any agreement or instrument pursuant to
which a Bank sells such a participation shall provide that such Bank shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Bank will not, without the consent
of the Participant, agree to any amendment, modification or waiver described in
clause (a), (b) or (c) of Section 10.01 that affects such Participant. Subject
to paragraph (c) of this Section, the Company agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.02, 3.03 and 3.04 to the same
extent as if it were a Bank and had acquired its interest by assignment pursuant
to paragraph (a) of this Section.



65

--------------------------------------------------------------------------------


        (c)        A Participant shall not be entitled to receive any greater
payment under Section 3.01 or 3.03 than the applicable Bank would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent. A Participant organized under the laws of a
jurisdiction outside the United States shall not be entitled to the benefits of
Section 3.01 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Company, to
comply with Section 3.01(f) as though it were a Bank.

        (d)        Any Bank may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Bank, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Bank from any of its
obligations hereunder or substitute any such pledgee or assignee for such Bank
as a party hereto.

        (e)        Notwithstanding anything to the contrary contained herein,
any Bank (a “Granting Bank”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Bank to the
Administrative Agent and the Company (an “SPC”), the option to provide to the
Company all or any part of any Loan that such Granting Bank would otherwise be
obligated to make to the Company pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to make any Loan, (ii)
the Granting Bank’s obligations under this Agreement shall remain unchanged and
(iii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Bank shall be obligated to make such
Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Revolving Commitment of the Granting Bank to the same extent,
and as if, such Loan were made by such Granting Bank. Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Bank). In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section
10.08, any SPC may with notice to, but without (except as specified below) the
prior written consent of, the Company and the Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loans to the Granting Bank or to any financial institution (consented to by
the Administrative Agent and, so long as no Event of Default has occurred, the
Company, which consents shall not be unreasonably withheld or delayed) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans. Any SPC shall be a Transferee for purposes of
Section 10.09 hereof, provided that in addition to disclosures permitted
pursuant to Section 10.09, an SPC may disclose on a basis acknowledged by the
recipient as confidential any non-public information relating to its Loans to
any rating agency, commercial paper dealer or provider of any surety, guarantee
or credit or liquidity enhancement to such SPC. An amendment to this subsection
(e) without the written consent of an SPC shall be ineffective insofar as it
alters the rights and obligations of such SPC.



66

--------------------------------------------------------------------------------


        Section 10.09.   Confidentiality.   Each Bank agrees to take normal and
reasonable precautions and exercise due care (in the same manner as it exercises
for its own affairs) to maintain the confidentiality of all information
identified as “confidential” by the Company and provided to it by the Company or
any Subsidiary of the Company, or by the Administrative Agent on such Company’s
or Subsidiary’s behalf, in connection with this Agreement, any Letter of Credit
or any other Loan Document, and neither it nor any of its Affiliates shall use
any such information for any purpose or in any manner other than pursuant to the
terms contemplated by this Agreement; except to the extent such information

        (i)        was or becomes generally available to the public other than
as a result of a disclosure by such Bank, or


        (ii)        was or becomes available on a non-confidential basis from a
source other than the Company, provided that such source is not bound by a
confidentiality agreement with the Company known to such Bank; provided further,
however, that any Bank may disclose such information


        (A)        at the request or pursuant to any requirement of any
Governmental Authority to which such Bank or its Affiliates are subject or in
connection with an examination of such Bank or its Affiliates by any such
authority;


        (B)        pursuant to subpoena or other court process, provided that
the Company is given prompt notice of such subpoena or other process (unless
such Bank is legally prohibited from giving such notice);


        (C)        when required to do so in accordance with the provisions of
any applicable Requirement of Law;


        (D)        to the extent reasonably required in connection with any
litigation or proceeding to which any Agent, any Bank or their respective
Affiliates may be party;


        (E)        to the extent reasonably required in connection with the
exercise of any remedy hereunder or under any other Loan Document; and


        (F)        to such Bank’s independent auditors and other professional
advisors as may be reasonably required in order for any party to fulfill its
obligations, provided further, that such auditors or advisors shall be informed
of the confidentiality requirements of this Agreement.




67

--------------------------------------------------------------------------------


Notwithstanding the foregoing, the Company authorizes each Bank to disclose to
any Participant or Assignee (each, a “Transferee”) and to any prospective
Transferee or to any actual or prospective contractual counterparty (or its
advisors) to any securitization, hedge or other derivative transaction, such
financial and other information in such Bank’s possession concerning the Company
or its Subsidiaries which has been delivered to the Administrative Agent or the
Banks pursuant to this Agreement or which has been delivered to the
Administrative Agent or the Banks by the Company in connection with the Bank’s
credit evaluation of the Company prior to entering into this Agreement; provided
that, unless otherwise agreed by the Company, such Person agrees in writing to
such Bank to keep such information confidential to the same extent required of
the Banks hereunder. Notwithstanding anything herein to the contrary, any party
hereto (and any employee, representative or other agent of thereof) may disclose
to any and all persons, without limitation of any kind, the U.S. federal income
tax treatment and the U.S. federal income tax structure of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to it relating to such tax treatment and tax
structure. However, no disclosure of any information relating to such tax
treatment or tax structure may be made to the extent nondisclosure is reasonably
necessary in order to comply with applicable securities laws.

        Section 10.10.   Set-off.   In addition to any rights and remedies of
the Banks provided by law, if an Event of Default has occurred and is
continuing, each Bank is authorized at any time and from time to time, without
prior notice to the Company, any such notice being waived by the Company to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing to, such Bank or any of its Affiliates
to or for the credit or the account of the Company against any and all
Obligations owing to such Bank or Affiliate, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Bank shall have
made demand under this Agreement or any Loan Document and although such
Obligations may be contingent or unmatured. Each Bank agrees promptly to notify
the Company and the Agent after any such set-off and application made by such
Bank or Affiliate; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application. The rights of each Bank
under this Section 10.10 are in addition to the other rights and remedies
(including other rights of set-off) which the Bank may have.



68

--------------------------------------------------------------------------------


        Section 10.11.   Notification of Addresses, Lending Offices, Etc.   Each
Bank shall notify the Administrative Agent in writing of any changes in the
address to which notices to the Bank should be directed, of addresses of its
Offshore Lending Office, of payment instructions in respect of all payments to
be made to it hereunder and of such other administrative information as the
Agent shall reasonably request.

        Section 10.12.   Counterparts.   This Agreement may be executed by one
or more of the parties to this Agreement in any number of separate counterparts,
each of which, when so executed, shall be deemed an original, and all of said
counterparts taken together shall be deemed to constitute but one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Administrative Agent.

        Section 10.13.   Severability.   The illegality or unenforceability of
any provision of this Agreement or any instrument or agreement required
hereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Agreement or any instrument or agreement
required hereunder.

        Section 10.14.   No Third Parties Benefited.   This Agreement is made
and entered into for the sole protection and legal benefit of the Company, the
Banks and the Agents, and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. No Agent or Bank shall have any obligation to any
Person not a party to this Agreement or other Loan Documents.

        Section 10.15.   Time.   Time is of the essence as to each term or
provision of this Agreement and each of the other Loan Documents.

        Section 10.16.   Governing Law and Jurisdiction.   (a)  THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK; PROVIDED THAT THE AGENTS AND THE BANKS SHALL RETAIN ALL RIGHTS ARISING
UNDER FEDERAL LAW.

       (b)        ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
AND ANY OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE COMPANY, THE AGENTS AND
THE BANKS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE COMPANY, THE AGENTS AND
THE BANKS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. THE
COMPANY, THE AGENTS AND THE BANKS EACH WAIVE PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
NEW YORK LAW.



69

--------------------------------------------------------------------------------


        Section 10.17.   Waiver of Jury Trial.   THE COMPANY, THE BANKS AND THE
AGENTS EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS, OR OTHERWISE. THE COMPANY, THE BANKS AND THE AGENTS EACH AGREE THAT
ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

        Section 10.18.   Entire Agreement.   This Agreement, together with the
other Loan Documents and the Fee Letters, embodies the entire agreement and
understanding among the Company, the Banks and the Agents, and supersedes all
prior or contemporaneous agreements and understandings of such Persons, verbal
or written, relating to the subject matter hereof and thereof.

        Section 10.19.   USA PATRIOT Act Notice.   Each Bank that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Bank) hereby notifies the Company that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Bank or the
Administrative Agent, as applicable, to identify the Company in accordance with
the Act.



70

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

  GENERAL MILLS, INC.       By:    /s/   David B. Van Benschoten

--------------------------------------------------------------------------------

    Name:   David B. Van Benschoten
Title:     Vice President and Treasurer     Address for notices:   P.O. Box 1113
Minneapolis, Minnesota 55440-1113
Attn: Vice President, Treasurer
Facsimile: 763-764-7384     If by courier delivery:   Number One General Mills
Boulevard
Minneapolis, Minnesota 55426












--------------------------------------------------------------------------------


  JPMORGAN CHASE BANK, N.A.,
     as Administrative Agent and as a Bank       By:    /s/   Thomas T. Hou

--------------------------------------------------------------------------------

    Name:   Thomas T. Hou
Title:     Vice President     Address for notices:   270 Park Avenue
New York, NY 10017
Attn:   Thomas T. Hou
Facsimile:   212-270-6637     With a copy to:   Jennifer A. Anyigbo
JPMorgan Chase Bank, N.A.
Loan & Agency Services
1111 Fannin Street, Floor 10
Houston, TX 77002-6925
Facsimile:   713-750-2782









--------------------------------------------------------------------------------


  CITICORP USA, INC.       By:    /s/   Carolyn Kee

--------------------------------------------------------------------------------

    Name:   Carolyn Kee
Title:     Vice President  
















--------------------------------------------------------------------------------


  BANK OF AMERICA, N.A.       By:    /s/   David L. Catherall

--------------------------------------------------------------------------------

    Name:   David L. Catherall
Title:     Vice President  
















--------------------------------------------------------------------------------


  BARCLAYS BANK PLC       By:    /s/   David Barton

--------------------------------------------------------------------------------

    Name:   David Barton
Title:     Associate Director  
















--------------------------------------------------------------------------------


  DEUTSCHE BANK AG NEW YORK BRANCH       By:    /s/   Frederick W. Laird

--------------------------------------------------------------------------------

    Name:   Frederick W. Laird
Title:     Managing Director       By:    /s/   Ming K. Chu

--------------------------------------------------------------------------------

    Name:   Ming K. Chu
Title:     Vice President  








--------------------------------------------------------------------------------


  WELLS FARGO BANK, NATIONAL ASSOCIATION       By:    /s/   Jacqueline Ryan

--------------------------------------------------------------------------------

    Name:   Jacqueline Ryan
Title:     Vice President     WELLS FARGO BANK, NATIONAL ASSOCIATION      
By:    /s/   Edward B. Hanson

--------------------------------------------------------------------------------

    Name:   Edward B. Hanson
Title:     Assistant Vice President








--------------------------------------------------------------------------------


  CALYON NEW YORK BRANCH       By:    /s/   Lee E. Greve

--------------------------------------------------------------------------------

    Name:   Lee E. Greve
Title:     Managing Director       By:    /s/   Thomas P. Gillis

--------------------------------------------------------------------------------

    Name:   Thomas P. Gillis
Title:     Managing Director








--------------------------------------------------------------------------------


  CREDIT SUISSE, Cayman Islands Branch       By:    /s/   Karl Studer

--------------------------------------------------------------------------------

    Name:   Karl Studer
Title:     Director       By:    /s/   Yvonne Guntlin

--------------------------------------------------------------------------------

    Name:   Yvonne Guntlin
Title:     Assistant Vice President








--------------------------------------------------------------------------------


  LEHMAN BROTHERS COMMERCIAL BANK       By:    /s/   George Janes

--------------------------------------------------------------------------------

    Name:   George Janes
Title:     Chief Credit Officer  
















--------------------------------------------------------------------------------


  MERRILL LYNCH BANK USA       By:    /s/   Louis Alder

--------------------------------------------------------------------------------

    Name:   Louis Alder
Title:     Director  
















--------------------------------------------------------------------------------


  MORGAN STANLEY BANK       By:    /s/   Daniel Twenge

--------------------------------------------------------------------------------

    Name:   Daniel Twenge
Title:     Vice President  
















--------------------------------------------------------------------------------


  THE BANK OF TOKYO-MITSUBISHI, LTD.,
CHICAGO BRANCH       By:    /s/   Tsuguyuki Umene

--------------------------------------------------------------------------------

    Name:   Tsuguyuki Umene
Title:     Deputy General Manager  
















--------------------------------------------------------------------------------


  U.S. BANK NATIONAL ASSOCIATION       By:    /s/   Karen Weathers

--------------------------------------------------------------------------------

    Name:   Karen Weathers
Title:     Vice President  
















--------------------------------------------------------------------------------


  WILLIAM STREET COMMITMENT CORPORATION
(Recourse only to assets of
William Street Commitment Corporation)       By:    /s/   Mark Walton

--------------------------------------------------------------------------------

    Name:   Mark Walton
Title:     Assistant Vice President  
















--------------------------------------------------------------------------------


  BNP PARIBAS       By:    /s/   Jo Ellen Bender

--------------------------------------------------------------------------------

    Name:   Jo Ellen Bender
Title:     Managing Director       By:    /s/   Gaye Plunkett

--------------------------------------------------------------------------------

    Name:   Gaye Plunkett
Title:     Vice President








--------------------------------------------------------------------------------


  MELLON BANK       By:    /s/   Robert J. Mitchell, Jr.

--------------------------------------------------------------------------------

    Name:   Robert J. Mitchell, Jr.
Title:     First Vice President  
















--------------------------------------------------------------------------------


  MIZUHO CORPORATE BANK, LTD.       By:    /s/   Robert Gallagher

--------------------------------------------------------------------------------

    Name:   Robert Gallagher
Title:     Senior Vice President  
















--------------------------------------------------------------------------------


  COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK INTERNATIONAL”
NEW YORK BRANCH       By:    /s/   John L. Church

--------------------------------------------------------------------------------

    Name:   John L. Church
Title:     Executive Director       By:    /s/   Rebecca Morrow

--------------------------------------------------------------------------------

    Name:   Rebecca Morrow
Title:     Executive Director






--------------------------------------------------------------------------------


  SUMITOMO MITSUI BANKING CORPORATION       By:    /s/   Yoshihiro Hyakutome

--------------------------------------------------------------------------------

    Name:   Yoshihiro Hyakutome
Title:     Joint General Manager  
















--------------------------------------------------------------------------------


  SUNTRUST BANK       By:    /s/   Michael F. Lapresi

--------------------------------------------------------------------------------

    Name:   Michael F. Lapresi
Title:     Managing Director  
















--------------------------------------------------------------------------------


  THE BANK OF NEW YORK       By:    /s/   Walter C. Parelli

--------------------------------------------------------------------------------

    Name:   Walter C. Parelli
Title:     Vice President  
















--------------------------------------------------------------------------------


  ABN AMRO BANK N.V.       By:    /s/   Terrence Ward

--------------------------------------------------------------------------------

    Name:   Terrence Ward
Title:     Managing Director       By:    /s/   Jorgen de Vries

--------------------------------------------------------------------------------

    Name:   Jorgen de Vries
Title:     Assistant Vice President








--------------------------------------------------------------------------------


  AUSTRALIA AND NEW ZEALAND
BANKING GROUP LIMITED       By:    /s/   John W. Wade

--------------------------------------------------------------------------------

    Name:   John W. Wade
Title:     Director  
















--------------------------------------------------------------------------------


  BANCO SANTANDER CENTRAL HISPANO, S.A.       By:    /s/   Ignacio Campillo

--------------------------------------------------------------------------------

    Name:   Ignacio Campillo
Title:     Executive Director       By:    /s/   Jose Castelló

--------------------------------------------------------------------------------

    Name:   Jose Castelló
Title:     Executive Vice President








--------------------------------------------------------------------------------


  NATIONAL AUSTRALIA BANK       By:    /s/   Scott Tuhy

--------------------------------------------------------------------------------

    Name:   Scott Tuhy
Title:     Director  
















--------------------------------------------------------------------------------


  ROYAL BANK OF CANADA       By:    /s/   Howard Lee

--------------------------------------------------------------------------------

    Name:   Howard Lee
Title:     Authorized Signatory  
















--------------------------------------------------------------------------------


  SOCIETE GENERALE       By:    /s/   Ambrish D. Thanawala

--------------------------------------------------------------------------------

    Name:   Ambrish D. Thanawala
Title:     Managing Director  
















--------------------------------------------------------------------------------


  STANDARD CHARTERED BANK,
as a Lender       By:    /s/   Bert de Guzman

--------------------------------------------------------------------------------

    Name:   Bert de Guzman
Title:     Senior Vice President       By:    /s/   Robert K. Reddington

--------------------------------------------------------------------------------

    Credit Operations








--------------------------------------------------------------------------------


  WACHOVIA BANK, NATIONAL ASSOCIATION       By:    /s/   Denis Waltrich

--------------------------------------------------------------------------------

    Name:   Denis Waltrich
Title:     Associate  
















--------------------------------------------------------------------------------



PRICING SCHEDULE

        The “Applicable Margin” for Offshore Rate Loans, “Facility Fee Rate” and
“Letter of Credit Rate” for any day are the respective percentages set forth
below in the applicable row and column based upon the Utilization and Status
that exist on such day:

--------------------------------------------------------------------------------

Status   Level I   Level II   Level III   Level IV   Level V  

--------------------------------------------------------------------------------

LIBOR Margin: Utilization less than or equal to 50%  0.190%  0.230%  0.270% 
0.400%  0.625%  Utilization more than 50%  0.290%  0.330%  0.370%  0.500% 
0.725% 

--------------------------------------------------------------------------------

Facility Fee Rate:   0.060%  0.070%  0.080%  0.100%  0.125% 

--------------------------------------------------------------------------------

Letter of Credit Rate   0.290%  0.330%  0.370%  0.500%  0.725% 

--------------------------------------------------------------------------------


        For purposes of this Schedule, the following terms have the following
meanings:

        “Level I” status exists at any date if, at such date, the Company’s
senior unsecured long-term debt has ratings that are better than or equal to at
least two of the following three ratings: (i) A by S&P and/or (ii) A2 by Moody’s
and/or (iii) A by Fitch.

        “Level II” status exists at any date if, at such date, the Company’s
senior unsecured long-term debt has ratings that are better than or equal to at
least two of the following three ratings: (i) A- by S&P and/or (ii) A3 by
Moody’s and/or (iii) A- by Fitch, and Level I status does not exist.

        “Level III” status exists at any date if, at such date, the Company’s
senior unsecured long-term debt has ratings that are better than or equal to at
least two of the following three ratings: (i) BBB+ by S&P and/or (ii) Baa1 by
Moody’s and/or (iii) BBB+ by Fitch, and neither Level I status nor Level II
status exists.

        “Level IV” status exists at any date if, at such date, the Company’s
senior unsecured long-term debt has ratings that are better than or equal to at
least two of the following three ratings: (i) BBB by S&P and/or (ii) Baa2 by
Moody’s and/or (iii) BBB by Fitch, and none of Level I status, Level II status
and Level III status exists.

        “Level V” status exists at any date if, at such date, no other Status
exists.

        “Status” refers to the determination of which of Level I status, Level
II status, Level III status, Level IV status or Level V status exists at any
date.


--------------------------------------------------------------------------------


        “Utilization” means, at any date, the percentage equivalent of a
fraction (i) the numerator of which is the Total Outstanding Amount (ii) the
denominator of which is the Aggregate Revolving Commitment at such date. If for
any reason any Loans or Letter of Credit Liabilities remain outstanding
following the termination of the Revolving Commitments, Utilization shall be
deemed to be 100%.

        The credit ratings to be utilized for purposes of this Schedule are
those assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement, and any rating assigned to any other
debt security of the Company shall be disregarded. The rating in effect at any
date is that in effect at the close of business on such date.













--------------------------------------------------------------------------------



SCHEDULE 2.01

Bank    Revolving
Commitment   JPMorgan Chase Bank, N.A. $97,500,000    Citicorp USA, Inc.
$97,500,000    Bank of America, N.A. $72,500,000    Barclays Bank PLC
$72,500,000    Deutsche Bank AG New York $72,500,000    Wells Fargo Bank,
National Association $72,500,000    Calyon New York Branch $42,500,000    Credit
Suisse, Cayman Islands Branch $42,500,000    Lehman Brothers Commercial Bank
$42,500,000    Merrill Lynch Bank USA $42,500,000    Morgan Stanley Bank
$42,500,000    The Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch $42,500,000   
U.S. Bank National Association $42,500,000    William Street Commitment
Corporation $42,500,000    BNP Paribas $25,000,000    Mellon Bank $25,000,000   
Mizuho Corporate Bank, Ltd. $25,000,000  Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., "Rabobank International" New York Branch
$25,000,000    Sumitomo Mitsui Banking Corporation $25,000,000    SunTrust Bank
$25,000,000    The Bank of New York $25,000,000    ABN AMRO Bank N.V.
$12,500,000 


--------------------------------------------------------------------------------


Bank    Revolving
Commitment   Australia and New Zealand Banking Group Limited $12,500,000   
Banco Santander Central Hispano, S.A. $12,500,000    National Australia Bank
$12,500,000    Royal Bank of Canada $12,500,000    Societe Generale $12,500,000 
  Standard Chartered Bank $12,500,000    Wachovia Bank, National Association
$12,500,000    Total $1,100,000,000 

















--------------------------------------------------------------------------------


EXHIBIT A


NOTICE OF BORROWING

Date: _________________

To:

JPMorgan Chase Bank, N.A., as
Administrative Agent for the Banks parties to
the Five-Year Credit Agreement dated as of
October 21, 2005 (as extended, renewed,
amended or restated from time to time, the
“Credit Agreement”) among General Mills, Inc.,
JPMorgan Chase Bank, N.A., as
Administrative Agent, and certain Banks party
thereto

Ladies and Gentlemen:

        The undersigned General Mills, Inc. (the “Company”) refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 2.03 of the Credit
Agreement, of the Borrowing specified herein:

  1.   The Business Day of the proposed Borrowing is ______________, 200_.


  2.   The aggregate amount of the proposed Borrowing is $_________.


  3.   The Borrowing is to be comprised of $______ of [Offshore Rate] [Base
Rate] Loans.


  4.   [If applicable:] The duration of the Interest Period for the Offshore
Rate Loans included in the Borrowing shall be [one week or ___ month(s)].









A-1

--------------------------------------------------------------------------------


        The undersigned hereby certifies that the following statement is true on
the date hereof, and will be true on the date of the proposed Borrowing, before
and after giving effect thereto and to the application of the proceeds
therefrom: the representations and warranties of the Company contained in
Article 5 of the Credit Agreement are true and correct as though made on and as
of such date (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date).

  GENERAL MILLS, INC.       By:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------

      By:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------

















A-2

--------------------------------------------------------------------------------


EXHIBIT B

NOTICE OF CONVERSION/CONTINUATION

Date: ____________

To:

JPMorgan Chase Bank, N.A., as Administrative Agent for the Banks
parties to the Five-Year Credit Agreement dated as of October 21, 2005
(as extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among General Mills, Inc., JPMorgan Chase Bank, N.A., as
Administrative Agent, and certain other Agents and Banks party thereto


Ladies and Gentlemen:

        The undersigned, General Mills, Inc., refers to the Credit Agreement,
the terms defined therein being used herein as therein defined, and hereby gives
you notice irrevocably, pursuant to Section 2.04 of the Credit Agreement, of the
[conversion] [continuation] of the Loans specified herein, that:

        1.       The date of the [conversion] [continuation] is ______________,
200__.

        2.       The aggregate amount of the Loans [converted] is $_________ or
[continued] is $__________.

        3.       The Loans are to be [converted into] [continued as] [Offshore
Rate] [Base Rate] Loans.

        4.       [If applicable:] The duration of the Interest Period for the
Loans included in the [conversion] [continuation] shall be [ one week or ___
month(s)].










B-1

--------------------------------------------------------------------------------


        The undersigned hereby certifies that the following statement is true on
the date hereof, and will be true on the date of the proposed [conversion]
[continuation], before and after giving effect thereto and to the application of
the proceeds therefrom: the representations and warranties of the Company
contained in Article 5 of the Credit Agreement are true and correct as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date).

  GENERAL MILLS, INC.       By:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------

      By:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------

















B-2

--------------------------------------------------------------------------------


EXHIBIT C


ASSIGNMENT AND ASSUMPTION AGREEMENT

        AGREEMENT dated as of ________ __, ____ among [NAME OF ASSIGNOR] (the
“Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”).

        WHEREAS, this Assignment and Assumption Agreement (the “Agreement”)
relates to the Five-Year Credit Agreement dated as of October 21, 2005 (as
amended from time to time, the “Credit Agreement”) among General Mills, Inc.,
the Banks party thereto and JPMorgan Chase Bank, N.A. as Administrative Agent;

        WHEREAS, as provided under the Credit Agreement, the Assignor has a
Revolving Commitment to make Loans to the Company in an aggregate principal
amount at any time outstanding not to exceed $____________;

        WHEREAS, Loans made to the Company by the Assignor under the Credit
Agreement in the aggregate principal amount of $__________ are outstanding at
the date hereof;

        WHEREAS, the Assignor has Letter of Credit Liabilities in an aggregate
amount of $_________ under the Credit Agreement at the date hereof; and

        WHEREAS, the Assignor proposes to assign to the Assignee all of the
rights of the Assignor under the Credit Agreement in respect of a portion of its
Revolving Commitment thereunder in an amount equal to $__________ (the “Assigned
Interest”), together with a corresponding portion of each of its outstanding
Loans and Letter of Credit Liabilities, and the Assignee proposes to accept such
assignment and assume the corresponding obligations of the Assignor under the
Credit Agreement;

        NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements contained herein, the parties hereto agree as follows:

        SECTION 1.   Definitions.   All capitalized terms not otherwise defined
herein have the respective meanings set forth in the Credit Agreement.

        SECTION 2.   Assignment.   The Assignor hereby assigns and sells to the
Assignee all of the rights of the Assignor under the Credit Agreement to the
extent of the Assigned Interest and a corresponding portion of each of its
outstanding Loans and of its Letter of Credit Liabilities, and the Assignee
hereby accepts such assignment from the Assignor and assumes all of the
obligations of the Assignor under the Credit Agreement to the extent of the
Assigned Interest. Upon the execution and delivery hereof by the Assignor and
the Assignee [and the execution of the consent attached hereto by the Company
and the Administrative Agent]1 and the payment of the amounts specified in
Section 3 required to be paid on the date hereof, (i) the Assignee shall, as of
the date hereof, succeed to the rights and be obligated to perform the
obligations of a Bank under the Credit Agreement with a Revolving Commitment in
an amount equal to the Assigned Interest and acquire the rights of the Assignor
with respect to a corresponding portion of each of its outstanding Loans and of
its Letter of Credit Liabilities and (ii) the Revolving Commitment of the
Assignor shall, as of the date hereof, be reduced by the Assigned Interest, and
the Assignor shall be released from its obligations under the Credit Agreement
to the extent such obligations have been assumed by the Assignee. The assignment
provided for herein shall be without recourse to the Assignor.

_________________
        1   Delete if consent is not required.


C-1

--------------------------------------------------------------------------------


        SECTION 3.   Payments.   As consideration for the assignment and sale
contemplated in Section 2 hereof, the Assignee shall pay to the Assignor on the
date hereof in Federal funds the amount heretofore agreed between them.2
Facility fees accrued before the date hereof are for the account of the Assignor
and such fees accruing on and after the date hereof with respect to the Assigned
Interest are for the account of the Assignee. Each of the Assignor and the
Assignee agrees that if it receives any amount under the Credit Agreement which
is for the account of the other party hereto, it shall receive the same for the
account of such other party to the extent of such other party’s interest therein
and promptly pay the same to such other party.

        [SECTION 4.   Consent of the Company, the Issuing Banks and the
Administrative Agent.   This Agreement is conditioned upon the consent of the
Company, the Issuing Banks and the Administrative Agent pursuant to Section
10.08 of the Credit Agreement.]3

        [SECTION 5.   Note.   The Company has agreed to execute and deliver a
Note payable to the order of the Assignee to evidence the assignment and
assumption provided for herein.]4

      SECTION 6.   Representations and Warranties.

        (a)        Assignor. The Assignor represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby.

_________________
        2   Amount should combine principal together with accrued interest and
breakage compensation, if any, to be paid by the Assignee, net of any portion of
any upfront fee to be paid by the Assignor to the Assignee. It may be preferable
in an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

        3   Delete if consent is not required.

        4   Delete if execution and delivery of a Note is not required.


C-2

--------------------------------------------------------------------------------


        (b)        Assignee. The Assignee represents and warrants that (i) it
has full power and authority and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Bank under the Credit Agreement and (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement.

        (c)        Limitation. The Assignor makes no representation or warranty
in connection with, and shall have no responsibility with respect to, the
solvency, financial condition or statements of the Company, or the validity and
enforceability of the Company’s obligations under the Credit Agreement or any
Note. The Assignee acknowledges that it has, independently and without reliance
on the Assignor, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and will continue to be responsible for making its own independent
appraisal of the business, affairs and financial condition of the Company.

        SECTION 7.   Governing Law.   This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

        SECTION 8.   Counterparts.   This Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.

  [NAME OF ASSIGNOR]       By:       

--------------------------------------------------------------------------------

    Name:            Title:            [NAME OF ASSIGNEE]       By:       

--------------------------------------------------------------------------------

    Name:            Title:       



C-3

--------------------------------------------------------------------------------


        The undersigned consent to the foregoing assignment.

  GENERAL MILLS, INC.       By:       

--------------------------------------------------------------------------------

    Name:            Title:            JPMORGAN CHASE BANK, N.A., as
      Administrative Agent and as Issuing Bank       By:       

--------------------------------------------------------------------------------

    Name:            Title:            [ISSUING BANKS]       By:       

--------------------------------------------------------------------------------

    Name:            Title:       










C-4

--------------------------------------------------------------------------------


EXHIBIT D


NOTE

New York, New York
_________________ __, ______

        For value received, General Mills, Inc., a Delaware corporation (the
“Company”), promises to pay to the order of ______________________ (the “Bank”),
for the account of its applicable Lending Office, the unpaid principal amount of
each Loan made by the Bank to the Company pursuant to the Credit Agreement
referred to below on the Revolving Termination Date provided for in the Credit
Agreement. The Company promises to pay interest on the unpaid principal amount
of each such Loan on the dates and at the rate or rates provided for in the
Credit Agreement. All such payments of principal and interest shall be made in
lawful money of the United States in Federal or other immediately available
funds at the office of JPMorgan Chase Bank, N.A., at 270 Park Avenue, New York,
New York 10017.

        The date and amount of each Loan made by the Bank and all repayments of
the principal thereof shall be recorded by the Bank and, if the Bank so elects
in connection with any transfer or enforcement hereof, appropriate notations to
evidence the foregoing information with respect to each such Loan then
outstanding may be endorsed by the Bank on the schedule attached hereto, or on a
continuation of such schedule attached to and made a part hereof; provided that
the failure of the Bank to make (or any error in making) any such recordation or
endorsement shall not affect the Company’s obligations hereunder or under the
Credit Agreement.

        This note is one of the Notes referred to in the Five-Year Credit
Agreement dated as of October 21, 2005 among General Mills, Inc., JPMorgan Chase
Bank, N.A., as Administrative Agent, and certain other Agents and Banks party
thereto (as the same may be amended from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein with the same meanings.
Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.

  GENERAL MILLS, INC.       By:       

--------------------------------------------------------------------------------

    Name:            Title:       



D-1

--------------------------------------------------------------------------------



LOANS AND PAYMENTS OF PRINCIPAL

--------------------------------------------------------------------------------

                        Date     Amount of Loan     Amount of
Principal Repaid     Notation Made By    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



D-2

--------------------------------------------------------------------------------